Exhibit 10.43

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
 Such omissions are designated as **.

CONFIDENTIAL

Execution Copy

RESEARCH AND LICENSE AGREEMENT

by and among

WYETH,

acting through its

WYETH PHARMACEUTICALS DIVISION,

and

PHARMACOPEIA DRUG DISCOVERY, INC.

Dated as of December 22, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

1

 DEFINITIONS.

 

1

 

1.1.

 

“Affiliate(s)”

 

1

 

1.2.

 

“Agreement Compound”

 

2

 

1.3.

 

“Calendar Quarter”

 

2

 

1.4.

 

“Change of Control Transaction”

 

2

 

1.5.

 

“Collaboration Compound”

 

3

 

1.6.

 

“Commercialization” or “Commercialize”

 

3

 

1.7.

 

“Commercially Reasonable Efforts”

 

3

 

1.8.

 

“Competing Pharmaceutical Company”

 

3

 

1.9.

 

“Compound Classification Disputes”

 

3

 

1.10.

 

“Compound Selection Criteria”

 

3

 

1.11.

 

“Confidential Information”

 

3

 

1.12.

 

“Control” or “Controlled”

 

4

 

1.13.

 

“Copyright”

 

4

 

1.14.

 

“Core Structure”

 

4

 

1.15.

 

“Derivative Compound”

 

4

 

1.16.

 

“Derivative Tail”

 

4

 

1.17.

 

“Development” or “Develop”

 

4

 

1.18.

 

“Development Compound”

 

4

 

1.19.

 

“Diligence Failure”

 

4

 

1.20.

 

“Disclosing Party”

 

4

 

1.21.

 

“Discovery Compounds”

 

5

 

1.22.

 

“Discovery Compound Criteria”

 

5

 

1.23.

 

“Effective Date” has the

 

5

 

1.24.

 

“Exchange Act”

 

5

 

1.25.

 

“Executive Officers”

 

5

 

1.26.

 

“FDA”

 

5

 

1.27.

 

“FD&C Act”

 

5

 

1.28.

 

“Fields”

 

5

 

1.29.

 

“First Commercial Sale”

 

5

 

i


--------------------------------------------------------------------------------


 

1.30.

 

“FTE”

 

5

 

1.31.

 

“IND”

 

5

 

1.32.

 

“Indemnified Party”

 

5

 

1.33.

 

“Indemnifying Party”

 

5

 

1.34.

 

“Initial Term”

 

6

 

1.35.

 

“JAK-3 Exclusivity Period”

 

6

 

1.36.

 

“JAK-3 Kinase Inhibitor”

 

6

 

1.37.

 

“JAK-3 Kinase Inhibitory Activity”

 

6

 

1.38.

 

“Joint IP”

 

6

 

1.39.

 

“Joint Know-How”

 

6

 

1.40.

 

“Joint Patent Right(s)”

 

6

 

1.41.

 

“Joint Research Committee”

 

6

 

1.42.

 

“JRC”

 

6

 

1.43.

 

“Know-How” of a compound or product

 

6

 

1.44.

 

“Lead Developer”

 

6

 

1.45.

 

“Liability”

 

6

 

1.46.

 

“Manufacturing” or “Manufacture”

 

7

 

1.47.

 

“Major Market Countries”

 

7

 

1.48.

 

“Material Structural Feature”

 

7

 

1.49.

 

“NDA”

 

7

 

1.50.

 

“Net Sales”

 

7

 

1.51.

 

“Non-Assert IP”

 

7

 

1.52.

 

“Non-Licensed Compounds”

 

7

 

1.53.

 

“Passed Compounds”

 

7

 

1.54.

 

“Patent Rights”

 

7

 

1.55.

 

“PCT”

 

8

 

1.56.

 

“Person”

 

8

 

1.57.

 

“Pharmacopeia Change of Control Transaction”

 

8

 

1.58.

 

“Pharmacopeia Compounds”

 

8

 

1.59.

 

“Pharmacopeia Available Compound”

 

8

 

1.60.

 

“Pharmacopeia Field”

 

9

 

1.61.

 

“Pharmacopeia Indemnified Party”

 

9

 

1.62.

 

“Pharmacopeia IP”

 

9

 

ii


--------------------------------------------------------------------------------


 

1.63.

 

“Pharmacopeia Know-How” that is reasonably necessary to

 

9

 

1.64.

 

“Pharmacopeia Patent Right”

 

9

 

1.65.

 

“Pharmacopeia Product”

 

9

 

1.66.

 

“Pharmacopeia Third Party Agreement(s)”

 

9

 

1.67.

 

“Phase I Clinical Study”

 

9

 

1.68.

 

“Phase II Clinical Study”

 

9

 

1.69.

 

“Phase III Clinical Study”

 

9

 

1.70.

 

“Pre-Development Compound”

 

10

 

1.71.

 

“Pre-IND”

 

10

 

1.72.

 

“Primary Prosecution Countries”

 

10

 

1.73.

 

“Product(s)”

 

10

 

1.74.

 

“Regulatory Approval”

 

10

 

1.75.

 

“Regulatory Authorit(y/ies)”

 

10

 

1.76.

 

“Research”

 

10

 

1.77.

 

“Research Plan”

 

11

 

1.78.

 

“Research Collaboration”

 

11

 

1.79.

 

“Research Term”

 

11

 

1.80.

 

“Royalty Term”

 

11

 

1.81.

 

“SEC”

 

11

 

1.82.

 

“Selection Conditions”

 

11

 

1.83.

 

“Selection Notice”

 

11

 

1.84.

 

“Term”

 

11

 

1.85.

 

“Territory”

 

11

 

1.86.

 

“Third Part(y/ies)”

 

11

 

1.87.

 

“Third Party IP Rights”

 

11

 

1.88.

 

“Third Party Suit”

 

11

 

1.89.

 

“Top 10 Pharmaceutical Company”

 

11

 

1.90.

 

“Trademarks”

 

11

 

1.91.

 

“Unpatented Product”

 

11

 

1.92.

 

“Valid Claim”

 

11

 

1.93.

 

“Wyeth Available Compound”

 

12

 

1.94.

 

“Wyeth Compounds”

 

12

 

1.95.

 

“Wyeth Development Track”.

 

12

 

iii


--------------------------------------------------------------------------------


 

1.96.

 

“Wyeth Field”

 

12

 

1.97.

 

“Wyeth Indemnified Party”

 

12

 

1.98.

 

“Wyeth IP”

 

12

 

1.99.

 

“Wyeth Know-How”

 

12

 

1.100.

 

“Wyeth Patent Right”

 

12

 

1.101.

 

“Wyeth Product”

 

12

 

 

 

 

 

 

2.

LICENSES

 

13

 

2.1.

 

Licenses to Wyeth

 

13

 

2.2.

 

Licenses to Pharmacopeia

 

13

 

2.3.

 

Retained Rights

 

13

 

2.4.

 

Sublicensing

 

13

 

2.5.

 

Direct Licenses to Affiliates

 

14

 

2.6.

 

Restrictions

 

14

 

2.7.

 

Covenant Not to Sue

 

15

 

2.8.

 

Right of Reference

 

15

 

2.9.

 

365(n) of Bankruptcy Code

 

15

 

2.10.

 

Know-How Transfer

 

16

 

2.11.

 

No Implied Rights

 

16

 

2.12.

 

Pharmacopeia Third Party Activities

 

17

 

2.13.

 

No Obligation To Disclose Non-Agreement Compounds

 

17

 

 

 

 

 

 

3.

RESEARCH COLLABORATION

 

17

 

3.1.

 

Scope

 

17

 

3.2.

 

Compound Selection

 

17

 

3.3.

 

Term of the Research Collaboration

 

19

 

3.4.

 

Joint Research Committee

 

19

 

3.5.

 

Research Plan

 

22

 

3.6.

 

Funding of the Research Collaboration

 

22

 

3.7.

 

Subcontracting

 

23

 

3.8.

 

Notice of Derivative Compounds

 

24

 

3.9.

 

License Verification

 

24

 

 

 

 

 

 

4.

PRODUCT DEVELOPMENT, COMMERCIALIZATION AND REGULATORY MATTERS

 

25

 

iv


--------------------------------------------------------------------------------


 

4.1.

 

Product Development

 

25

 

4.2.

 

Regulatory Approvals and Communications

 

25

 

4.3.

 

Adverse Experiences and Product Labeling

 

25

 

4.4.

 

Progress Reports

 

26

 

4.5.

 

Supply; Scale-up; Assistance

 

27

 

4.6.

 

Commercialization

 

28

 

4.7.

 

Wyeth Diligence

 

28

 

4.8.

 

Wyeth **

 

28

 

 

 

 

 

 

5.

CONSIDERATION

 

28

 

5.1.

 

Upfront Payment

 

28

 

5.2.

 

Designation Payments

 

28

 

5.3.

 

Event Payments

 

28

 

5.4.

 

Royalties

 

30

 

5.5.

 

Reports and Payments

 

31

 

5.6.

 

Maintenance of Records; Audits

 

32

 

 

 

 

 

 

6.

INTELLECTUAL PROPERTY

 

33

 

6.1.

 

Ownership

 

33

 

6.2.

 

Patent Rights

 

34

 

6.3.

 

Trademarks and Copyrights

 

41

 

 

 

 

 

 

7.

CONFIDENTIALITY

 

41

 

7.1.

 

Confidentiality

 

41

 

7.2.

 

Authorized Disclosure and Use

 

42

 

7.3.

 

Know-How, Other Information

 

43

 

7.4.

 

SEC Filings

 

43

 

7.5.

 

Public Announcements; Publications

 

43

 

 

 

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

 

44

 

8.1.

 

Representations and Warranties of Each Party

 

44

 

8.2.

 

Additional Representations and Warranties of Pharmacopeia

 

45

 

8.3.

 

Additional Representations and Warranties of Wyeth

 

47

 

8.4.

 

Disclaimer

 

47

 

 

 

 

 

 

9.

GOVERNMENT APPROVALS; TERM AND TERMINATION

 

48

 

v


--------------------------------------------------------------------------------


 

9.1.

 

Government Approvals

 

48

 

9.2.

 

Term

 

48

 

9.3.

 

Termination for Cause

 

48

 

9.4.

 

Termination by Wyeth

 

48

 

9.5.

 

Effects of Termination

 

49

 

9.6.

 

Survival of Certain Obligations

 

50

 

 

 

 

 

 

10.

INDEMNIFICATION AND INSURANCE

 

51

 

10.1.

 

Indemnification by Wyeth

 

51

 

10.2.

 

Indemnification by Pharmacopeia

 

51

 

10.3.

 

Procedure

 

52

 

10.4.

 

Insurance

 

52

 

 

 

 

 

 

11.

DISPUTE RESOLUTION

 

53

 

11.1.

 

General

 

53

 

11.2.

 

Failure of Executive Officers to Resolve Dispute

 

53

 

 

 

 

 

 

12.

MISCELLANEOUS

 

53

 

12.1.

 

Assignment

 

53

 

12.2.

 

Further Actions

 

53

 

12.3.

 

Force Majeure

 

53

 

12.4.

 

Correspondence and Notices

 

54

 

12.5.

 

Amendment

 

55

 

12.6.

 

Waiver

 

55

 

12.7.

 

Severability

 

55

 

12.8.

 

Descriptive Headings

 

55

 

12.9.

 

Governing Law

 

55

 

12.10.

 

Jurisdiction; Venue; Service of Process

 

55

 

12.11.

 

Waiver of Jury Trial

 

56

 

12.12.

 

Entire Agreement of the Parties

 

57

 

12.13.

 

Independent Contractors

 

57

 

12.14.

 

Compliance with Laws

 

57

 

12.15.

 

Patent Marking

 

57

 

12.16.

 

Counterparts

 

57

 

vi


--------------------------------------------------------------------------------


Schedules and Exhibits

Schedules

Schedule 1.8          Competing Pharmaceutical Companies

Schedule 1.10        Compound Selection Criteria

Schedule 1.22        Discovery Compound Criteria

Schedule 1.62        Pharmacopeia Compounds

Schedule 1.75        Primary Prosecution Countries

Schedule 3.7          Approved Subcontractors

Schedule 8.2          Disclosure Schedules

Exhibits

Exhibit A                Research Plan Outline


--------------------------------------------------------------------------------


RESEARCH AND LICENSE AGREEMENT

 

This Research and License Agreement (the “Agreement”) is entered into as of
December 22, 2006 (the “Effective Date”), by and between Wyeth, together with
its Affiliates (as defined below), acting through its Wyeth Pharmaceuticals
Division, a corporation organized and existing under the laws of the State of
Delaware and having a place of business at 500 Arcola Road, Collegeville,
Pennsylvania 19426 (collectively, “Wyeth”) and Pharmacopeia Drug Discovery,
Inc., a corporation organized and existing under the laws of the State of
Delaware and having a principal place of business at 3000 Eastpark Blvd.,
Cranbury, NJ 08512 (together with its Affiliates, if any, “Pharmacopeia”). 
Wyeth and Pharmacopeia may each be referred to herein individually as a “Party”
and collectively as the “Parties.”

WHEREAS, Wyeth is engaged in the research, development and commercialization of
pharmaceutical and health care products;

WHEREAS, Pharmacopeia is engaged in the research and development of
pharmaceutical and health care products, and has developed and owns proprietary
rights to certain technology for optimizing compounds for use in products having
applicability in the Fields (defined below);

WHEREAS, Pharmacopeia has identified certain JAK-3 Kinase Inhibitors (as defined
below), and Wyeth and Pharmacopeia desire to collaborate to discover and
research additional JAK-3 Kinase Inhibitors; and

WHEREAS, Wyeth desires to obtain from Pharmacopeia, and Pharmacopeia desires to
grant to Wyeth, exclusive rights to research, develop, manufacture and
commercialize certain compounds and products.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

1.                                      DEFINITIONS.

1.1.                                               “Affiliate(s)” means, with
respect to any Person or entity, any other Person or entity which controls, is
controlled by or is under common control with such Person or entity.  A Person
or entity will be regarded as in “control” of another entity if it owns or
controls at least fifty percent (50%) of the equity securities of the subject
entity entitled to vote in the election of directors (or, in the case of an
entity that is not a corporation, for the election of the corresponding managing
authority); provided, however, that the term “Affiliate” will not include
subsidiaries or other entities in which a Party or its Affiliates owns a
majority of the ordinary voting power necessary to elect a majority of the board
of directors or other governing board, but is restricted from electing such
majority by contract or otherwise, until such time as such restrictions are no
longer in effect.


--------------------------------------------------------------------------------


1.2.                                               “Agreement Compound” means a
Pharmacopeia Compound, a Wyeth Compound, a Collaboration Compound, or a
Derivative Compound.  Notwithstanding the preceding sentence, Agreement
Compounds shall not include any Non-Licensed Compounds.  For purpose of clarity,
compounds that are synthesized (i) as part of the Research Collaboration by
either Party or its Affiliates or (ii) by Wyeth during the Derivative Tail, but
that in either case ((i) and (ii)) are not JAK-3 Kinase Inhibitors, will not be
Agreement Compounds.

1.3.                                               “Calendar Quarter” means each
respective period of three (3) consecutive calendar months ending on March 31,
June 30, September 30 or December 31, for so long as this Agreement is in
effect.

1.4.                                               “Change of Control
Transaction” means, with respect to any Party, an event in which: (a) any person
(as the term “person” is used for purposes of Section 13(d) or 14(d) of the
Exchange Act) not then beneficially owning more than fifty percent (50%) of the
voting power of the outstanding securities of such Party or any of its
controlling Affiliates acquires or otherwise becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
securities of such Party or any of its controlling Affiliates representing more
than fifty percent (50%) of the voting power of the then outstanding securities
of such Party with respect to the election of directors of such Party; (b) such
Party (i) consummates a merger, consolidation or similar transaction with
another Person where the voting securities of such Party or any of its
controlling Affiliates outstanding immediately preceding such transaction (or
the voting securities issued with respect to the voting securities of such Party
or any of its controlling Affiliates outstanding immediately preceding such
transaction) represent less than fifty percent (50%) of the voting power of such
Party or any of its controlling Affiliates or surviving entity, as the case may
be, following such transaction, (ii) sells or otherwise transfers to any
Person(s) in one or more related transactions more than fifty percent (50%) of
its consolidated total assets, or assets from which more than fifty percent
(50%) of its consolidated operating income for its most recent financial year
was derived, (iii) disposes by sale, assignment, exclusive license or otherwise
of all or substantially all of its intellectual property rights, except for
licenses under such intellectual property rights in the ordinary course of
business and any isolated sale or assignment of specific items of intellectual
property, or (iv) liquidates, dissolves or winds-up; or (c) with respect to any
Party having equity securities registered under the Exchange Act, any “person”
(as the term “person” is used for the purposes of Sections 13(d) or 14(d) of the
Exchange Act) other than the other Party acquires forty percent (40%) or more of
the voting power of the then-outstanding voting securities of such Party or any
of its controlling Affiliates.  For the purposes of this definition, a
“Controlling Affiliate” is an Affiliate that “controls”: a Party, as such term
is used in the definition of “Affiliate” in Section 1.1 (Affiliate).

2


--------------------------------------------------------------------------------


1.5.                                               “Collaboration Compound”
means any JAK-3 Kinase Inhibitor, other than a Pharmacopeia Compound or a Wyeth
Compound, that is (a) conceived or synthesized by either Party alone or jointly
with the other Party in the course of the Research Collaboration during the
Research Term; or (b) within the scope of (i.e., is covered by) a composition of
matter claim of a Patent Right that has a priority date after the Effective Date
and is Controlled solely by Pharmacopeia or Wyeth (or any of their Affiliates)
or jointly by Pharmacopeia and Wyeth, which Patent Right also claims any
compound in category (a) as a composition of matter.  In the event that the
Research Collaboration is terminated by Wyeth pursuant to Section 9.4.1
(Termination Without Cause) prior to the **, Collaboration Compounds will
include any JAK-3 Kinase Inhibitor (other than a Pharmacopeia Compound or a
Wyeth Compound) that is derived from a Pharmacopeia Compound, a Wyeth Compound
or another Collaboration Compound by Wyeth during the period from the **.  For
purposes of this definition, a compound will be deemed to have been “derived”
from a compound if it: (i) is **, (ii) is otherwise **, (iii) is based **, or
(iv) is within the scope of ** category (i), (ii) or (iii) above as a
composition of matter.

1.6.                                               “Commercialization” or
“Commercialize” means activities directed to obtaining pricing and reimbursement
approvals, marketing, promoting, Manufacturing for commercial purposes,
distributing, importing or selling a Product.  Commercialization will not
include any activities related to Development.

1.7.                                               “Commercially Reasonable
Efforts” means (i) with respect to the efforts to be expended by any Party other
than as provided in subsection (ii) or (iii) below, those **; (ii) with respect
to the **, and (iii) with respect to the **.

1.8.                                               “Competing Pharmaceutical
Company” means **.

1.9.                                               “Compound Classification
Disputes” has the meaning set forth in Section 3.4.6(a) (Compound Classification
Disputes).

1.10.                                        “Compound Selection Criteria” means
those procedures and criteria not materially inconsistent with the criteria that
a Party uses to make decisions regarding whether to advance compounds for
further studies in its **.  Wyeth’s initial Compound Selection Criteria for
advancing a compound from a **, and from a ** are set forth on Schedule 1.10
(Compound Selection Criteria).  Pharmacopeia’s initial Compound Selection
Criteria for selection of ** and for advancing a ** will be provided by
Pharmacopeia to the JRC **.  Each Party’s Compound Selection Criteria may, upon
written notice to the JRC, be amended by such Party in the course of conducting
its overall business from time to time.

1.11.                                        “Confidential Information” of a
Party means all Know-How or other information regarding such Party’s technology,
products, business information

3


--------------------------------------------------------------------------------


or objectives, whether or not designated as confidential by the disclosing Party
at the time any such Know-How or other information is disclosed by the
disclosing Party to the other Party.

1.12.                                        “Control” or “Controlled” means
with respect to any Know-How, information, compound, product or intellectual
property right, the possession (whether by ownership or license, other than
pursuant to this Agreement) by a Party of the ability to grant to the other
Party access or a license as provided herein under such item or right without
violating the terms of any agreement or other arrangements with any Third Party.

1.13.                                        “Copyright” means the copyright in
any work of authorship used in connection with the Commercialization of a
Product.

1.14.                                        “Core Structure” means a **.

1.15.                                        “Derivative Compound” means any
JAK-3 Kinase Inhibitor, other than a Pharmacopeia Compound, a Wyeth Compound, a
Collaboration Compound, that is derived from a Pharmacopeia Compound, a Wyeth
Compound or a Collaboration Compound by Wyeth during the Derivative Tail.  For
purposes of this Section, a compound will be deemed to have been “derived” from
a compound if it: (i) is **, (ii) is otherwise **, (iii) is **, or (iv) is
within the scope of ** category (i), (ii) or (iii) above; in each case wherein
** JAK-3 Kinase Inhibitor.

1.16.                                        “Derivative Tail” means the **
period beginning at the later of (a) the end of the Research Collaboration or
(b) the ** of the start of the Research Term.

1.17.                                        “Development” or “Develop” means
(i) Research and (ii) clinical research and drug development activities,
including without limitation clinical toxicology, Manufacturing process
development, quality assurance and quality control development, statistical
analysis, clinical studies (including pre- and post-approval studies),
Manufacturing for clinical studies, regulatory affairs, pharmacovigilance and
Regulatory Approval, and clinical study regulatory activities (including
regulatory activities other than those directed to obtaining pricing and
reimbursement approvals).

1.18.                                        “Development Compound” means a
Pre-Development Compound designated by a Party, at its sole discretion in
accordance with its Compound Selection Criteria, for inclusion ** (e.g., **).

1.19.                                        “Diligence Failure” has the meaning
set forth in Section 9.3 (Termination for Cause).

1.20.                                        “Disclosing Party” has the meaning
set forth in Section 7.1 (Confidentiality) hereof.

4


--------------------------------------------------------------------------------


1.21.                                        “Discovery Compounds” means
Pharmacopeia Compounds, Wyeth Compounds or Collaboration Compounds that meet the
**, as determined by the JRC during the Research Term.

1.22.                                        “Discovery Compound Criteria” means
the criteria attached as Schedule 1.22 to the Agreement, as may be amended from
time to time by the JRC during the Research Term.

1.23.                                        “Effective Date” has the meaning
set forth in the Preamble.

1.24.                                        “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

1.25.                                        “Executive Officers” means the
President of Wyeth Pharmaceuticals (or an executive officer of Wyeth designated
by such President of Wyeth Pharmaceuticals) and the Chief Executive Officer of
Pharmacopeia (or an executive officer of Pharmacopeia designated by such Chief
Executive Officer).

1.26.                                        “FDA” means the United States Food
and Drug Administration or any successor agency thereto.

1.27.                                        “FD&C Act” means the United States
Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.), as amended, and
the rules and regulations promulgated thereunder.

1.28.                                        “Fields” means the Wyeth Field and
the Pharmacopeia Field.

1.29.                                        “First Commercial Sale” means, in
any particular country in the Territory, the first sale in that country for use
by the general public of a Product after Regulatory Approval of such Product has
been granted by the Regulatory Authority of that country.

1.30.                                        “FTE” means the full time
equivalent effort of one scientist with either a **  or equivalent degree
consisting of ** done by such an employee of Pharmacopeia or of a subcontractor
approved in advance by the JRC in accordance with Section 3.7 (Subcontracting)
on or directly related to and in support of the Research Plan.

1.31.                                        “IND” means an Investigational New
Drug Application, as defined in the FD&C Act, that is required to be filed with
the FDA before beginning clinical testing of a Product in human subjects, or an
equivalent foreign filing.

1.32.                                        “Indemnified Party” has the meaning
set forth in Section 10.3 (Procedure) hereof.

1.33.                                        “Indemnifying Party” will have the
meaning set forth in Section 10.3 (Procedure) hereof.

5


--------------------------------------------------------------------------------


1.34.                                        “Initial Term” has the meaning set
forth in Section 3.3.1 (Research Term).

1.35.                                        “JAK-3 Exclusivity Period” means
**.

1.36.                                        “JAK-3 Joint Patent Right” means
**.

1.37.                                        “JAK-3 Kinase Inhibitor” means a
molecule that has JAK-3 Kinase Inhibitory Activity at an **.

1.38.                                        “JAK-3 Kinase Inhibitory Activity”
means, when used to describe a compound, that the compound binds to the protein
tyrosine kinase enzyme known as Janus Activating Kinase 3 (JAK-3).

1.39.                                        “Joint IP” means Joint Patent
Rights and Joint Know-How.

1.40.                                        “Joint Know-How” means any Know-How
that is jointly owned by the Parties in accordance with Section 6.1 (Ownership).

1.41.                                        “Joint Patent Right(s)” means those
Patent Right(s) that claim Joint Know-How.

1.42.                                        “Joint Research Committee” has the
meaning set forth in Section 3.4 (Joint Research Committee) hereof.

1.43.                                        “JRC” means the Joint Research
Committee.

1.44.                                        “Know-How” means proprietary
information or other know-how, whether or not patentable, and whether stored or
transmitted in oral, documentary, electronic, or other form, including without
limitation, ideas, concepts, formulas, methods, procedures, designs,
compositions, plans, documents, data, inventions, discoveries, developments,
works of authorship, biological and chemical materials, and any information
relating to research and development plans, experiments, results, compounds,
therapeutic leads, candidates, products, preclinical and clinical data, trade
secrets, chemical synthesis, scale-up and manufacturing, toxicology, regulatory,
stability, and any other information relevant to the **. 

1.45.                                        “Lead Developer” means (i) Wyeth
for all Wyeth Available Compounds that Wyeth has designated as ** pursuant to **
or selected for Development from among the Passed Compounds pursuant to
Section 3.2.4 (Compound Selection) and (ii) Pharmacopeia for all Pharmacopeia
Available Compounds, on an Agreement Compound-by-Agreement Compound basis, upon
selection by Pharmacopeia of such Agreement Compound pursuant to Section 3.2.4
(Compound Selection).

1.46.                                        “Liability” has the meaning set
forth in Section 10.1 (Indemnification by Wyeth) hereof.

6


--------------------------------------------------------------------------------


1.47.                                        “License Verification Notice” has
the meaning set forth in Section 3.8 (Notice of Compounds).

1.48.                                        “Major Market Countries” means the
United States, France, Germany, United Kingdom, Italy, Spain, and Japan. 

1.49.                                        “Manufacturing” or “Manufacture”
means activities directed to producing, manufacturing, processing, filling,
finishing, packaging, labeling, quality assurance testing and release, shipping
and storage of a Product.

1.50.                                        “Material Structural Feature” means
a **.

1.51.                                        “NDA” means a “New Drug
Application” filed with the FDA as described in 21 CFR §314, or any
corresponding application for Regulatory Approval in any country other than the
U.S.

1.52.                                        “Net Sales” means, **.

It is understood that ** is made.

Notwithstanding the foregoing, Net Sales will not include **.  Additionally, for
the sake of clarity, sales of a **.

Notwithstanding the foregoing, if a **.

In the event that Wyeth or its sublicensees **.

In the event that Wyeth or its sublicensees**.

1.53.                                        “Non-Assert IP” means any Patent
Rights Controlled by a Party or its Affiliates that claim (a) the **, or (b) a
**.  For clarity, the foregoing does not include any **.

1.54.                                        “Non-Licensed Compounds” has the
meaning set forth in Section 3.9 (License Verification).

1.55.                                        “Non-Licensed Compound Notice” has
the meaning set forth in Section 3.9 (License Verification).

1.56.                                        “Passed Compounds” means any
Pharmacopeia Compound or Collaboration Compound that has become a “Passed
Compound” pursuant to Section 3.2 (Compound Selection and Reversion) and is
available for selection by the Parties for Development pursuant to Section 3.2
(Compound Selection and Reversion).  Passed Compounds do not include **.

1.57.                                        “Patent Rights” means any and all
(a) patents, (b) pending patent applications, including, without limitation, all
provisional applications, substitutions, continuations, continuations-in-part,
divisions, renewals, and all

7


--------------------------------------------------------------------------------


patents granted thereon, (c) all patents-of-addition, reissues, reexaminations
and extensions or restorations by existing or future extension or restoration
mechanisms, including, without limitation, supplementary protection certificates
or the equivalent thereof (d) inventor’s certificates, and (e) all United States
and foreign counterparts of any of the foregoing.

1.58.                                        “PCT” means the Patent Cooperation
Treaty.

1.59.                                        “Person” means an individual, sole
proprietorship, partnership, limited partnership, limited liability partnership,
corporation, limited liability company, business trust, joint stock company,
trust, incorporated association, joint venture or similar entity or
organization, including a government or political subdivision, department or
agency of a government.

1.60.                                        “Pharmacopeia Available Compound”
means: 

(a)  any Pharmacopeia Compound or Collaboration Compound selected by
Pharmacopeia for Development in accordance with Section 3.2.4 (Compound
Selection) and for which Pharmacopeia is fulfilling the diligence obligations
required under Section 3.2.4 (Compound Selection); and

(b)  any Pharmacopeia Compound or Collaboration Compound with respect to which
Pharmacopeia has undertaken Development in the Wyeth Field if permitted under
Section 4.1 and for which Pharmacopeia is fulfilling the diligence obligations
required under Section 3.2.4 (Compound Selection).

1.61.                                        “Pharmacopeia Change of Control
Transaction” means a Change of Control Transaction where Pharmacopeia is the
Party undergoing change of control.

1.62.                                        “Pharmacopeia Compounds” means all
JAK-3 Kinase Inhibitors that:

(a)                             are identified on Schedule 1.62, or

(b)                            are synthesized by Pharmacopeia or Wyeth in the
course of the Research Collaboration from compounds in category ** and (i) are
**; (ii) are otherwise ** (iii) are based on ** (a) above; provided, however,
**; or

(c)                             are synthesized by Pharmacopeia during the
Research Term (but excluding any JAK-3 Kinase Inhibitor identified by
Pharmacopeia utilizing information obtained in the Research Collaboration); or

(d)                            come into Control of Pharmacopeia **

8


--------------------------------------------------------------------------------


(e)                             were Controlled by Pharmacopeia **, as
substantiated by reasonable documentation, but were not listed on Schedule 1.62.

Pharmacopeia Compounds further will include isomers, enantiomers, prodrugs,
hydrates, solvates, metabolites and all pharmaceutically acceptable salts of the
foregoing.

1.63.                                        “Pharmacopeia Field” means all uses
of a Product in non-human animals, and all topical uses of a Product for the
treatment or prevention of skin and eye diseases in humans where such Product
would be applied directly to the skin or eye and would have its therapeutic
effect at or near a target site on the skin or eye.

1.64.                                        “Pharmacopeia Indemnified Party”
has the meaning set forth in Section 10.1 (Indemnification by Wyeth).

1.65.                                        “Pharmacopeia IP” means
Pharmacopeia Patent Rights and Pharmacopeia Know-How.

1.66.                                        “Pharmacopeia Know-How” means all
Know-How Controlled by Pharmacopeia **.  It is understood that Pharmacopeia
Know-How shall not include any **.

1.67.                                        “Pharmacopeia Patent Right” means
all Patent Rights Controlled by Pharmacopeia **.  It is understood that
Pharmacopeia Patent Rights shall not include any **.

1.68.                                        “Pharmacopeia Product” means a
pharmaceutical preparation containing a Pharmacopeia Available Compound.  For
purposes of clarity, any pharmaceutical preparations containing the same
Pharmacopeia Available Compound will be deemed to be the same Pharmacopeia
Product.

1.69.                                        “Pharmacopeia Third Party
Agreement(s)” means any (i) **, and (ii) any other ** by Pharmacopeia.

1.70.                                        “Phase I Clinical Study” means a
study of an Agreement Compound or Product in human patients with the endpoint of
determining initial tolerance, safety and/or pharmacokinetic information in
single dose, single ascending dose, multiple dose and/or multiple ascending dose
regimens.

1.71.                                        “Phase II Clinical Study” means a
study of an Agreement Compound or Product in human patients to determine initial
efficacy and dose range finding before embarking on Phase III Clinical Studies.

1.72.                                        “Phase III Clinical Study” means a
pivotal study in human patients with a defined dose or a set of defined doses of
an Agreement Compound or Product designed to ascertain efficacy and safety of
such Agreement Compound for the

9


--------------------------------------------------------------------------------


purpose of preparing and submitting applications for Regulatory Approval to the
competent Regulatory Authorities in a country of the world.

1.73.                                        “Pre-Development Compound” means an
Agreement Compound selected by a Party, at its sole discretion in accordance
with its Compound Selection Criteria, for further Development studies prior to
being considered for advancement as a Development Compound.

1.74.                                        “Pre-IND” means any Development
studies conducted after compound discovery that are intended to obtain
information needed to assess, according to a Party’s applicable Compound
Selection Criteria, whether to file an IND for a particular compound.

1.75.                                        “Primary Prosecution Countries”
means the countries set forth on Schedule 1.75.

1.76.                                        “Product(s)” means Pharmacopeia
Product(s) or Wyeth Product(s), as the case may be.

1.77.                                        “Project Team” has the meaning set
forth in Section 3.4.1 (Composition)

1.78.                                        “Regulatory Approval” means the
technical, medical and scientific licenses, registrations, authorizations and
approvals (including, without limitation, approvals of NDAs, supplements and
amendments, pre- and post- approvals, pricing approvals, and labeling approvals)
of any national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, necessary
for the commercial Manufacture, distribution, marketing, promotion, offer for
sale, use, import, export and sale of Product(s) in a regulatory jurisdiction. 
For the sake of clarity, Regulatory Approval will not be deemed to have been
obtained in a country until any applicable governmental pricing and governmental
reimbursement approvals (other than those required by Medicaid or Medicare) have
also been obtained in such country.

1.79.                                        “Regulatory Authorit(y/ies)” means
any national (e.g., the FDA), supra-national (e.g., the European Commission, the
Council of the European Union, or the European Agency for the Evaluation of
Medicinal Products), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity in each country of the
world involved in the granting of Regulatory Approval for the Product.

1.80.                                        “Research” means those discovery
and preclinical activities undertaken by or on behalf of a Party or its
Affiliates with respect to an Agreement Compound, or Product incorporating such
Agreement Compound, prior to conducting clinical studies using such Agreement
Compound or Product, including, without limitation, medicinal chemistry and
synthesis, purification and other discovery efforts, test method development and
stability testing, delivery

10


--------------------------------------------------------------------------------


system development, pharmacology, preclinical toxicology, and formulation of
such Agreement Compound or Product.

1.81.                                        “Research Plan” means the written
plan for the conduct of the Research Collaboration described in Section 3.5
(Research Plan).

1.82.                                        “Research Collaboration” has the
meaning set forth in Section 3.1 (Scope).

1.83.                                        “Research Term” has the meaning set
forth in Section 3.3.1 (Research Term).

1.84.                                        “Royalty Term” means, **, the
period **.

1.85.                                        “SEC” means the United States
Securities and Exchange Commission.

1.86.                                        “Selection Conditions” means the
occurrence of both of the following events (a) ** and (b) **.

1.87.                                        “Selection Notice” means written
notice to the JRC or the other Party, as applicable, nominating a **, as
applicable.

1.88.                                        “Term” has the meaning set forth in
Section 9.2 (Term).

1.89.                                        “Territory” means the entire world.

1.90.                                        “Third Part(y/ies)” means any
Person(s) other than Wyeth, Pharmacopeia or their respective Affiliates.

1.91.                                        “Third Party IP Rights” will have
the meaning set forth in Section 6.2.3(b) (Option to Negotiate) hereof.

1.92.                                        “Third Party Suit” has the meaning
set forth in Section 6.2.3(c) (Third Party Infringement Suit).

1.93.                                        “Top 10 Pharmaceutical Company”
means, **.

1.94.                                        “Trademarks” means those registered
and unregistered trademarks used in connection with the Commercialization of any
Product by a Party or its Affiliates or sublicensees hereunder.

1.95.                                        “Unpatented Product” means a Wyeth
Product, the making, use, sale, offering for sale, or importation of which does
not infringe at least one Valid Claim of a Pharmacopeia Patent Right or Joint
Patent Right in the particular country where the sale of such Wyeth Product has
occurred.

1.96.                                        “Valid Claim” means a claim of any
issued, unexpired U.S. or foreign patent that has not been revoked or held
unenforceable or invalid by a decision of a court or governmental agency of
competent jurisdiction from which no appeal can be taken, or with respect to
which an appeal is not taken within the time

11


--------------------------------------------------------------------------------


allowed for appeal, and that has not been disclaimed or admitted to be invalid
or unenforceable through reissue, disclaimer, or otherwise.

1.97.                                        “Wyeth Available Compound” means:

(a)                             during the Research Term, all Agreement
Compounds other than Pharmacopeia Available Compounds and Non-Licensed
Compounds; and

(b)                            after the Research Term, (i) **, and (ii) **, in
each case ((i) and (ii)) other than **.

1.98.                                        “Wyeth Compounds” means JAK-3
Kinase Inhibitors that (a) Wyeth, in its sole discretion, contributes to the
Research Collaboration for evaluation by the JRC pursuant to Section 3.2.1
(Discovery Compounds) and which are Controlled by Wyeth as of the Effective Date
of the Agreement or come into Control of, or are synthesized by, Wyeth during
the Research Term (but excluding any JAK-3 Kinase Inhibitor identified by Wyeth
utilizing information obtained in the Research Collaboration), or (b) are
synthesized by Wyeth or Pharmacopeia in the course of the Research Collaboration
from compounds in category (a) above and are (i) **; (ii) otherwise obtained **
(iii) based on ** (a) above; provided, however, **.  Wyeth Compounds further
will include isomers, enantiomers, prodrugs, hydrates, solvates, metabolites and
all pharmaceutically acceptable salts of the foregoing.  Notwithstanding the
foregoing, **.  Furthermore, **.

1.99.                                        “Wyeth Development Track” means **.

1.100.                                 “Wyeth Field” means all human therapeutic
and prophylactic uses of a Product other than uses included within the
Pharmacopeia Field.

1.101.                                 “Wyeth Indemnified Party” has the meaning
set forth in Section 10.2 (Indemnification by Pharmacopeia) hereof.

1.102.                                 “Wyeth IP” means Wyeth Patent Rights and
Wyeth Know-How.

1.103.                                 “Wyeth Know-How” means any Know-How
Controlled by Wyeth **.

1.104.                                 “Wyeth Patent Right” means all Patent
Rights Controlled by Wyeth **.

1.105.                                 “Wyeth Product” means a pharmaceutical
preparation containing a Wyeth Available Compound.  For purposes of clarity, any
pharmaceutical preparations containing the same Wyeth Available Compound will be
deemed to be the same Wyeth Product.  For the avoidance of doubt, a Wyeth
Product will not be considered to be separate, distinct and different from
another Wyeth Product solely on the basis of its use for a different indication,
method of production or manufacture, method of delivery or dosage level.

12


--------------------------------------------------------------------------------


2.                                      LICENSES.

2.1.                                               Licenses to Wyeth.

2.1.1.                            ** License.  Subject to the terms and
conditions of this Agreement, Pharmacopeia hereby grants Wyeth a **, as
determined by the JRC.

2.1.2.                            ** Licenses.  Subject to the terms and
conditions of the Agreement, including the rights reserved by Pharmacopeia under
Section 2.3 (Retained Rights) and Section 2.12 (Pharmacopeia Third Party
Activities):

(a)                             ** Period. Pharmacopeia hereby grants Wyeth **;

(b)                            ** Rights. Subject to Section 4.1 (Product
Development), Pharmacopeia hereby grants Wyeth **; and 

(c)                             ** Compounds. Pharmacopeia hereby grants Wyeth
**.

2.2.                                               Licenses to Pharmacopeia.

2.2.1.                            ** License.  Subject to the terms and
conditions of this Agreement, Wyeth hereby grants Pharmacopeia **, as determined
by the JRC.

2.2.2.                            ** License.  Subject to the terms and
conditions of this Agreement, with respect to **, Wyeth hereby grants
Pharmacopeia **.

2.3.                                               Retained Rights.

2.3.1.                            ** Period.  After the **.

2.3.2.                            ** Retained Rights.  **.

2.4.                                               Sublicensing.  Wyeth may
grant to its Affiliates and to Third Parties sublicenses of the rights granted
to it under Section 2.1.2(c) (Development and Commercialization License) at any
time at its sole discretion; provided that, within thirty (30) days following
the execution of any such sublicense, Wyeth shall provide Pharmacopeia with at
least the following information with respect to each sublicensee: (i) the
identity of the sublicensee; (ii) a description of the Product, and the rights
granted to the sublicensee; and (iii) the territory in which the Product will be
sold. Each such sublicense will be subject to the requirements of 35 U.S.C. §
200 et seq. and implementing regulations, and shall be subject and subordinate
to, and consistent with, the terms and conditions of this Agreement, and Wyeth
shall remain responsible to Pharmacopeia for the compliance of each such
sublicensee with the financial and other obligations due under this Agreement. 
No sublicense granted by Wyeth may be assigned, transferred or further
sublicensed to any Third Party without the prior written consent of
Pharmacopeia.

13


--------------------------------------------------------------------------------


2.5.                                               Direct Licenses to
Affiliates.  Wyeth may at any time request and authorize Pharmacopeia to grant
licenses directly to Affiliates of Wyeth by giving written notice designating to
whom a direct license is to be granted.  Upon receipt of any such notice,
Pharmacopeia will enter into and sign a separate direct license agreement with
such designated Affiliate of Wyeth and will enter into and sign an amendment to
this Agreement as may be necessary to reflect entry into such direct license. 
All such direct license agreements will be consistent with the terms and
conditions of this Agreement, except for such modifications as may be required
by the laws and regulations in the country in which the direct license will be
exercised; provided, however, that Pharmacopeia will have no obligation to enter
into any such direct license agreement if the effect of entering into such
agreement (and continuing as a party to this Agreement) would be to increase the
level of obligations owed by Pharmacopeia, or decrease the consideration owed to
Pharmacopeia, relative to the obligations owed by or consideration owed to
Pharmacopeia under this Agreement.  In countries where validity of the direct
license agreement requires prior government approval or registration, such
direct license agreement will not become binding between the parties thereto
until such approval or registration is granted, which approval or registration
will be obtained by Wyeth.  All costs of making a direct license, including
Pharmacopeia’s reasonable attorneys fees, under this Section 2.5 will be borne
by Wyeth.

2.6.                                               Restrictions.

2.6.1.                            ** Restrictions.  Subject to Section 2.1.2
(Wyeth's ** License) and Section 2.2.2 (Pharmacopeia's ** License), **.  During
the **. 

2.6.2.                            Pharmacopeia Restrictions. 

(a)                             ** JAK-3 Compounds.  Subject to Section 2.2.2
(** License),  during the **.

(b)                            ** Licenses.  Subject to Section 2.2.2 (**
License), during the **.

(c)                             Joint Patent Rights.  Subject to the rights
retained by Pharmacopeia under clauses (i), (iii), and (iv) of Section 2.3.2 (**
Retained Rights) and Section 4.1 (Product Development), Pharmacopeia will not
**.

(d)                            ** Compounds.  Subject to the rights retained by
Pharmacopeia under clauses (i) and (iii) of Section 2.3.2 (** Retained Rights),
**.

(e)                             ** Compounds. Except in the exercise of
Pharmacopeia’s right under Section 4.1 (Product Development) to **, 
Pharmacopeia will not **. 

14


--------------------------------------------------------------------------------


2.6.3.                            Wyeth Restrictions.  During the **.

2.6.4.                            Termination of Restrictions.  Without limiting
any remedy that a Party may have under this Agreement, in equity or at law, in
the event that either Party rejects this Agreement under Section 365 of the
Bankruptcy Code, the covenants set forth in this Section 2.6 (Restrictions)
shall terminate and cease to restrict the non-bankrupt Party.

2.7.                                               Covenant Not to Sue.  Subject
to any ** granted by either Party under any agreement with a Third Party
 entered into in compliance with the terms of this Agreement:

(a)                             Covenant by each Party.  Each Party hereby **
covenants and warrants that it will not (and will cause its Affiliates,
successors, and assigns not to) **; and

(b)                            Covenant by Pharmacopeia. Pharmacopeia **.

(c)                             Limitation on Covenant.  Nothing in
Section 2.7(a) (Covenant by Each Party) or 2.7(b) (Covenant by Pharmacopeia)
shall be construed to **.

(d)                            Successors and Assigns. The covenants in
Section 2.7(a) (Covenant by Each Party) will inure to the benefit of and will
bind the respective successors and permitted assigns of the Parties and their
Affiliates.

2.8.                                               Right of Reference.  Each
Party hereby grants to the other Party a “Right of Reference,” as that term is
defined in 21 C.F.R. § 314.3(b), to any data Controlled by such Party or its
Affiliates that relates to any Agreement Compound or Product for which the other
Party is the Lead Developer, and such Party will provide a signed statement to
this effect, if requested by the other Party, in accordance with 21 C.F.R. §
314.50(g)(3).

2.9.                                               365(n) of Bankruptcy Code. 
All rights and licenses now or hereafter granted under or pursuant to any
Section of this Agreement, are rights to “intellectual property” (as defined in
Section 101(35A) of Title 11 of the United States Code, as amended (such Title
11, the “Bankruptcy Code”)).  Each Party hereby grants to other Party and all
Affiliates of such other Party a right of access and to obtain possession of,
and to benefit from copies of, (i) pre-clinical and clinical research data and
results, (ii) laboratory and compound samples required by the JRC to be
delivered to Wyeth to the extent not previously delivered and to the extent
still available to Pharmacopeia, all of which ((i) and (ii)) constitute
“embodiments” of intellectual property pursuant to Section 365(n) of the
Bankruptcy Code), and (iii) all other embodiments of such intellectual property,
whether any of the foregoing are in the granting Party’s possession or control
or in the possession and control of Third Parties.

15


--------------------------------------------------------------------------------


Each Party agrees not to interfere with the other Party’s and other Party’s
Affiliates exercise of rights and licenses to intellectual property licensed
hereunder and embodiments thereof in accordance with this Agreement and agrees
to use reasonable efforts to assist such other Party and Affiliates to obtain
such intellectual property and embodiments thereof in the possession or control
of Third Parties as reasonably necessary or desirable for such other Party and
Affiliates to exercise such rights and licenses in accordance with this
Agreement.  The Parties acknowledge and agree that all payments payable under
this Agreement will constitute “royalties” within the meaning of Bankruptcy Code
Section 365(n) other than FTE payments payable to Pharmacopeia under Section 3.6
(Funding of the Research Collaboration) and Designation Payments payable to
Pharmacopeia under Section 5.2 (Designation Payments).  Furthermore, the Parties
agree that **, Designation Payments payable to Pharmacopeia under Section 5.2
(Designation Payments) will also constitute “royalties” within the meaning of
Bankruptcy Code Section 365(n).

2.10.                                        Know-How Transfer.

2.10.1.                     Disclosure of Pharmacopeia Know-How.  Pharmacopeia
will disclose the Pharmacopeia Know-How to Wyeth during the Research Term. 
Without limiting the generality of the foregoing, at Wyeth’s request within a
reasonable time not to exceed ** days from the date of Wyeth’s request,
Pharmacopeia will deliver to Wyeth, as ** or as otherwise contemplated under a
Research Plan, copies (for documentation and information) or samples (for
tangible materials) of any documents, files, diagrams, plans, specifications,
designs, recipes, schematics, reports, notes, data, models, prototypes, chemical
or biological materials, or other documentation or tangible materials recording
or embodying the Pharmacopeia Know-How in Pharmacopeia’ possession.  In
addition, at Wyeth’s request, and on a commercially reasonable schedule and at a
commercially reasonable venue **, technically qualified scientists and engineers
from each Party will meet and/or participate in telephone conference calls as
reasonably necessary to exchange knowledge necessary to fully transfer all such
Pharmacopeia Know-How.

2.10.2.                     Disclosure and Transfer of Joint Know-How.  Each
Party will promptly disclose any Joint Know-How to the other Party.  Any such
Joint Know-How transfer will be accomplished through reciprocal delivery of
documentation and meetings/telephone calls in like manner as provided in
Section 2.10.1 (Disclosure of Pharmacopeia Know-How).

2.11.                                        No Implied Rights.  Except as
expressly provided in this Agreement, neither Party will be deemed by estoppel
or implication to have granted the other Party

16


--------------------------------------------------------------------------------


any license or other right with respect to any intellectual property of such
Party.

2.12.                                        Pharmacopeia Third Party
Activities.  It is understood that **.  Accordingly, so long as **.

2.13.                                        No Obligation To Disclose
Non-Agreement Compounds. For the avoidance of doubt, nothing in this Agreement
will require Pharmacopeia to disclose to Wyeth any compound other than Agreement
Compounds.

3.                                      RESEARCH COLLABORATION.

3.1.                                               Scope.  During the Research
Term, Wyeth and Pharmacopeia will engage in a research collaboration to Research
and evaluate JAK-3 Kinase Inhibitors in the appropriate assays and pre-clinical
models of **, and to select ** through the selection procedures set forth in
this Article 3 and pursuant to the other terms and conditions of this Agreement
(the “Research Collaboration”).  The Research Collaboration will be conducted in
accordance with the Research Plan. The JRC will have the sole authority to
determine the activities to be undertaken by Pharmacopeia FTEs and Wyeth
personnel working in the Research Collaboration during the Research Term.  In
general, the Parties agree that medicinal chemistry and primary, in vitro
biology will be undertaken by Pharmacopeia, and that in vivo biology and animal
pharmacology will be undertaken by Wyeth.  **.

3.2.                                               Compound Selection.

3.2.1.                            Discovery Compounds.  The JRC will establish a
procedure under which ** will be evaluated to determine whether such compounds
meet the Compound Selection Criteria for **.  The JRC will follow such
procedures in making determinations regarding whether a compound meets such
Compound Selection Criteria.  If the JRC reasonably believes that it does not
have sufficient data to determine whether a compound meets such Compound
Selection Criteria, it may request that reasonable further data for such
compound be generated pursuant to a Research Plan, in order to make such
determination.  At the ** the JRC following the provision of such reasonable
further data to the JRC, the JRC will make a final determination as to the
status of the compound in question.  Subject to Section 3.4.6 (Dispute
Resolution), if the JRC does not determine ** at that time, **.  Any such Wyeth
Compound will remain **.

3.2.2.                            Pre-Development Compounds.  Within ** of an
Agreement Compound being designated as a ** pursuant to Section 3.2.1 (Discovery
Compounds), Wyeth will have the ** by providing written notice of such
designation to the JRC. Any ** that is not **.  Wyeth may also designate a ** as
a ** prior to the expiration of such **

17


--------------------------------------------------------------------------------


period by providing written notice to Pharmacopeia of such designation.  At the
end of the Research Term, any **.

3.2.3.                            Development Compounds.  Wyeth may, at any time
and at its sole discretion, designate as ** any ** that meet the applicable
Compound Selection Criteria.

3.2.4.                            Compound Selection.

(a)                             General Selection Procedures During the Research
Term.

(i)                                     Selection by Pharmacopeia.  During the
Research Term, for any **.

(ii)                                  Selection by Either Party.  Any ** for
purposes of this Agreement.

(iii)                               ** Pre-Development Compounds. 
Notwithstanding the other provisions of this Section 3.2.4 (Compound Selection),
**.

(b)                            Passed Compounds at End of Research Term. At the
end of the Research Term, all **.  Notwithstanding the foregoing, if at the end
of the Research Term any **.

(c)                             Selection of Agreement Compounds After Research
Term.

(i)                                     Selection by Pharmacopeia. After the
Research Term, all **.

(ii)                                  Wyeth Compounds. After the Research Term,
all **.

(iii)                               Collaboration Compounds Invented Solely by
Wyeth. After the Research Term, all **.

(iv)                              Collaboration Compounds Invented Jointly.  If
the **.

(v)                                 Pharmacopeia Compounds and Collaboration
Compounds Invented by Pharmacopeia.  If the **.

(d)                            Effect of Selection.  If a ** with respect to
such compound.  If a ** by either Party.

(e)                             Diligence. Pharmacopeia will use **.  If
Pharmacopeia fails to do so for any **.  Such compound’s becoming ** for a
breach by Pharmacopeia of this Section 3.2.4(e) (Diligence).

18


--------------------------------------------------------------------------------


3.2.5.                            Notice of Designation.  Both during and after
the **, each Party will promptly notify the other in writing upon designating **
pursuant to this Agreement.  Such notice shall include a **.

3.2.6.                            No Simultaneous Development of the Same
Agreement Compound.  For clarity, in no event may **, at the same time, under
any circumstances. For example, ** of a topical ** treatment must be undertaken
with a ** of an oral or injectable **.

3.2.7.                            ** After Research Term.  Each Party may **. 
For example, such **.  Notwithstanding the foregoing, neither Party shall be
obligated to ** contemplated by this Section.

3.2.8.                            Pharmacopeia Compound Selection Criteria.
 Prior to selecting a Passed Compound pursuant to Section 3.2.4 (Compound
Selection), Pharmacopeia will submit to the JRC reasonable Compound Selection
Criteria that will be used by Pharmacopeia for selecting a compound as a
Pre-Development Compound and for advancing a Pre-Development Compound to a
Development Compound, which Compound Selection Criteria will be consistent with
industry standards and generally comparable, where applicable, to the Compound
Selection Criteria used by Wyeth taking into account the requirements of a
therapeutic product for the indications and routes of delivery in the
Pharmacopeia Field.

3.3.                                               Term of the Research
Collaboration.

3.3.1.                            Research Term.  Unless earlier terminated in
accordance with Section 9 (Government Approvals; Term and Termination), the term
of the Research Collaboration will ** (the “Initial Term”) and for the duration
of any extension described in Section 3.3.2 (Extensions) (the entire period
being the “Research Term”).

3.3.2.                            Extensions.  Wyeth will have the option,
exercisable in its sole discretion, by providing written notice to Pharmacopeia
** prior to the end of the Initial Term, to extend the Research Collaboration
for an additional year.  In addition, the Parties will be entitled to extend the
Research Term for additional ** upon mutual agreement.

3.4.                                               Joint Research Committee.

3.4.1.                            Composition.  Within thirty (30) days after
the Effective Date, the Parties will establish a Joint Research Committee (the
“Joint Research Committee” or “JRC”) to oversee and govern the Research
Collaboration.  The JRC will be in effect only during the Research Term.  The
JRC will be composed of three (3) representatives from each Party and will be
co-chaired by one representative of each Party.  Each Party may replace any of
its

19


--------------------------------------------------------------------------------


representatives at any time upon written notice to the other Party.  From time
to time, the JRC may establish subcommittees to oversee particular projects or
activities, and such subcommittees will be constituted as the JRC decides.  **
(each such **) **.  During the Research Term, **.  Each Project Team shall
include **.

3.4.2.                            Responsibilities.  The JRC’s responsibilities
will be to (i) create the Research Plan and update it within ninety (90) days of
the end of each year of the Research Term; (ii) manage the implementation of the
Research Plan, including but not limited to implementing the chemistry and
biology activities associated with Agreement Compounds to be evaluated
thereunder; (iii) either directly or through **, direct the chemistry efforts
carried out by both Parties and determine the division of labor under the
Research Plan including the activities to which all Pharmacopeia ** and all
Wyeth ** allocated; (iv) determine whether Agreement Compounds have achieved the
Compound Selection Criteria for **, if appropriate; (v) manage the process of
the Agreement Compound selection by the Parties, as described in Section 3.2
(Compound Selection and Reversion); (vi) maintain an up-to-date list of ** and
Agreement Compounds selected by either Party for Development pursuant to a
Selection Notice, which list will specify whether each compound is a **.  All
Compound Classification Disputes, as well as any dispute as to whether an
Agreement Compound meets the **, will be resolved in accordance with the
procedures set forth in Section 3.4.6 (Dispute Resolution).  However, the
procedures set forth in Section 3.4.6 (Dispute Resolution) **.

3.4.3.                            Meetings.  The JRC will meet at least four (4)
times annually, face-to-face, unless otherwise agreed by the co-chairs, and may
arrange other meetings as the co-chairs deem necessary by teleconference or
video.  At the first meeting of the JRC, to be held within thirty (30) days of
the Effective Date, the JRC will agree to an initial Research Plan for the
Research Collaboration and will evidence such Research Plan by attaching it to
the minutes of such meeting.  Each Party will have the right, upon thirty (30)
days prior written notice to the other Party, to call a special meeting of the
JRC to vote on any issue subject to the JRC’s jurisdiction, either in-person by
teleconference, or video, as the co-chairs of the JRC may agree.  Project Teams
will maintain continuous and open communication through in-person meetings,
teleconferences and e-mail.

3.4.4.                            End of Jurisdiction.  After the Research Term,
or on an Agreement Compound-by-Agreement Compound basis, at such time as an
Agreement Compound is designated by a Party as a **, the JRC will have no
further jurisdiction, and all activities for further research and

20


--------------------------------------------------------------------------------


Development of such ** will be managed by the Lead Developer with respect to
such **.

3.4.5.                            Voting.  Decisions of the JRC will be made by
unanimous consent, with each Party having one vote.  The JRC may act without a
meeting if an action by unanimous written consent is signed by all members of
the JRC.

3.4.6.                            Dispute Resolution.

(a)                             ** Disputes.  If a dispute regarding ** cannot
be resolved at the JRC within fifteen (15) business days, the matter will be
resolved by, first, referring the ** Dispute to a team of legal counsel, the
team consisting of two lawyers having experience in chemistry, with one selected
by each Party.  If the team of legal counsel is unable to resolve the matter
within fifteen (15) business days, the matter will then be referred for
resolution to an independent patent lawyer having experience in chemistry who is
acceptable to both members of the team of legal counsel.  The decision of the
mutually agreed outside legal counsel will be binding on the Parties.

(b)                            If, pursuant to Section 3.4.2 (Responsibilities)
a dispute, **, cannot be resolved at the JRC within fifteen (15) business days,
the matter will be brought by the JRC co-chairs to the Executive Vice President,
Wyeth Discovery Research, and the Chief Scientific Officer, Pharmacopeia.  If
agreement cannot be reached between these two individuals within fifteen (15)
business days, then the matter will be brought to the President, Wyeth Research
and the CEO, Pharmacopeia for good faith discussion and timely resolution.  If
agreement cannot be reached at this level within forty-five (45) days then: (i)
**; and (ii) for **.  Unless and until resolution of a dispute has been
achieved, the Parties’ activities pursuant to the Research Collaboration will
continue as set forth in the most current applicable Research Plan.

3.4.7.                            Minutes.  The JRC will keep accurate and
complete minutes of its meetings that record all proposals, recommendations and
actions taken.  All records of the JRC will be available at all times to each
Party.  The Parties will alternate the taking and production of minutes.  The
Party responsible for producing the minutes will provide a set of draft minutes
to the other Party within fifteen (15) days after the applicable JRC meeting. 
The other Party shall respond with any proposed changes, within fifteen (15)
days after receiving such draft minutes.  The Parties then will finalize and
sign the minutes within the following fifteen (15) days.  Any dispute related to
the minutes

21


--------------------------------------------------------------------------------


will be resolved in good faith by the JRC’s co-chairs within ten (10) days of
occurrence of such dispute.  In the event that the co-chairs are unable to
resolve such dispute, the dispute shall be resolved according to the dispute
resolution procedures set forth above.

3.4.8.                            Inventory of **.  Within ** after the end of
the Research Term, the JRC will prepare and deliver to each Party an aggregate,
final list of all ** and Agreement Compounds selected by either Party to date
for Development pursuant to a Selection Notice, such list having the information
set forth in subsection (vi) of Section 3.4.2 (Responsibilities).

3.5.                                               Research Plan.  The initial
outline of a Research Plan and the work to be accomplished during the first year
of the Research Collaboration, including the division of labor between Wyeth and
Pharmacopeia, is set forth in Exhibit A.  Based upon such initial outline, the
JRC will prepare a Research Plan within thirty (30) days after the Effective
Date or such other time as the co-chairs of the JRC may agree, but in no event
later than sixty (60) days after the Effective Date, pursuant to Section 3.4.3
(Meetings). The JRC will review the Research Plan on at least an annual basis
and submit any proposed modifications or updates to the Parties for review and
approval, as set forth in Section 3.4.2 (Responsibilities); any such
modifications or updates will not become effective until approved in writing by
the co-chair of the JRC from each of the Parties.

3.6.                                               Funding of the Research
Collaboration.

3.6.1.                            Research Funding.  Wyeth will pay Pharmacopeia
at the rate of three million dollars ($3,000,000) per year for **.  Unless
otherwise agreed by the Parties, Wyeth shall not be obligated to fund more than
** during the Initial Term.  The number of FTEs utilized by Pharmacopeia during
each year of the Initial Term **.  As of the beginning of each year of the
Research Term after the Initial Term, the amount paid by Wyeth for the efforts
of **. Other than as set forth in this Section 3.6.1 (Research Funding) or as
otherwise agreed by the Parties in writing, each Party will be solely
responsible for its costs and expenses incurred in performing its obligations
under the Research Collaboration.

3.6.2.                            Quarterly Payments; Annual Certification.  The
payments pursuant to this Section 3.6 shall be paid in equal quarterly
installments, in advance.  The initial payment shall be made within thirty (30)
days after the Effective Date, and subsequent payments shall be made on or
before the beginning of each calendar quarter thereafter.  Within thirty (30)
days after the end of each calendar year during the Research Term, Pharmacopeia
will deliver to Wyeth written certification executed by the Chief Financial
Officer of Pharmacopeia confirming the number of full or partial FTEs supplied

22


--------------------------------------------------------------------------------


by Pharmacopeia during the previous calendar year in the performance of
Pharmacopeia’s obligations under the Research Plan.  In the event that the **,
then Wyeth will receive a proportional credit that may be applied against future
quarterly FTE payments, or if no future FTE payments are required to be paid, 
then Pharmacopeia will refund to Wyeth an amount equal to the amount of the
overpayment.

3.6.3.                            Records and Audits.  During the Research Term
and for a period of three (3) years thereafter, Pharmacopeia will keep and
maintain accurate and complete records showing the time devoted and activities
performed by each FTE in performing Pharmacopeia’s obligations under the
Research Collaboration in sufficient detail such that the number of FTEs applied
to the Research Collaboration, during each Calendar Quarter thereof, can be
accurately determined.  Upon fifteen (15) days prior written notice from Wyeth,
Pharmacopeia will permit a Wyeth representative to examine, at Wyeth’s sole
expense, the relevant books and records of Pharmacopeia as may be reasonably
necessary to verify the accuracy of the reports submitted to Wyeth under
Section 3.6.2 (Payments) for the number of FTEs applied to the performance of
Pharmacopeia’s obligations under the Research Collaboration. The Wyeth
representative will be provided access to such books and records at
Pharmacopeia’s facility(ies) where such books and records are normally kept and
such examination will be conducted during Pharmacopeia’s normal business hours. 
If the number of FTEs actually utilized by Pharmacopeia in any calendar year of
the Research Collaboration was less than the number funded by Wyeth during such
period, Pharmacopeia will credit or refund the excess payments to Wyeth as
provided in Section 3.6.2 (Quarterly Payments; Annual Certification) within
thirty (30) days of its receipt of the auditor’s report so concluding. 
Additionally, **. All information of Pharmacopeia which is subject to review
under this Section 3.6.3 (Records and Audits) will be deemed to be Confidential
Information subject to the provisions of Section 7, and such Confidential
Information will not be disclosed to any Third Party or used for any purpose
other than verifying the performance of Pharmacopeia and the information
provided by Pharmacopeia to Wyeth; provided, however, that such Confidential
Information may be disclosed to Third Parties to the extent necessary to enforce
or exercise Wyeth’s rights under this Agreement or as otherwise expressly
permitted under this Agreement.

3.7.                                               Subcontracting.  Wyeth may
engage Third Party subcontractors (including contract research organizations) to
perform certain of its obligations under this Agreement.  Pharmacopeia will not,
without the JRC’s prior written consent, engage or use any Third Party
subcontractors (including contract research organizations) to perform any of its
obligations.  The Pharmacopeia

23


--------------------------------------------------------------------------------


subcontractors identified in Schedule 3.7 will be reviewed and taken up for
approval by the JRC within sixty (60) days after the Effective Date.  Any Third
Party subcontractor engaged to perform obligations of a Party (the
“Subcontracting Party”) set forth in this Agreement shall have sufficient
expertise to meet the qualifications typically required by such Subcontracting
Party for the performance of work similar in scope and complexity to the
subcontracted activity.  The activities of any such Third Party subcontractors
shall be considered activities of the Subcontracting Party under this
Agreement.  A Subcontracting Party shall be responsible for ensuring compliance
by its Third Party subcontractors, if any, with the terms of this Agreement,
including obligations of confidentiality.  Further, the Subcontracting Party
shall ensure in any subcontracting arrangement that it obtains sole ownership of
all inventions, data and related intellectual property rights made or developed
by such Third Party subcontractor involving the manufacture or use of any
Agreement Compound.

3.8.                                               Notice of Compounds.  If
Wyeth is considering nominating as a Pre-Development Compound any **, in each
case, that meets Wyeth’s Compound Selection Criteria for a Pre-Development
Compound, Wyeth will provide Pharmacopeia with a written description of such **,
including the chemical structure of such ** and any applicable U.S. patent
numbers and application numbers that are Controlled by Pharmacopeia ** (such
written description, the “License **”).

3.9.                                               License **.  Upon receipt of
a License Verification Notice, Pharmacopeia will evaluate the ** identified in
the License Verification Notice to determine whether **, and will notify Wyeth
of such determination within thirty (30) days after receiving the written
description of the chemical structure of such compound from Wyeth.  Such notice
will be accompanied by reasonable documentation supporting Pharmacopeia’s
position, including a **.  If Pharmacopeia notifies Wyeth **, Wyeth may, by
providing written notice to Pharmacopeia within thirty (30) days of receiving
the Non-Licensed Compound Notice, refer the matter to an independent outside
attorney mutually acceptable to Wyeth and Pharmacopeia with expertise in
pharmaceutical patents and licensing, who shall determine whether **.  The
Parties shall comply promptly with such attorney’s reasonable request for
documentation supporting their respective positions.  The attorney’s
determination as to whether such ** will be binding upon the Parties.  The Party
receiving an adverse determination in such matter shall be responsible for all
of such independent attorney’s fees in connection therewith.

24


--------------------------------------------------------------------------------


4.                                      PRODUCT DEVELOPMENT, COMMERCIALIZATION
AND REGULATORY MATTERS.

4.1.                                               Product Development.  Each
Party will have the right to Develop its selected Agreement Compounds as a Lead
Developer within such Party’s respective Field in accordance with the terms of
this Agreement.  However, if **.  Each Party will be responsible for its own
Development expenses, unless subsequently agreed otherwise by the Parties.

4.2.                                               Regulatory Approvals and
Communications.  Each Party will be responsible for and own all regulatory
filings, regulatory approvals, communications with regulatory authorities,
updates and maintenance, including, without limitation, all adverse experience
reporting related to Products for which it is the Lead Developer.

4.3.                                               Adverse Experiences and
Product Labeling.

4.3.1.                            Definitions.  Unless otherwise defined herein,
the terms used surrounding adverse experiences will have the meaning set forth
in US Code of Federal Regulations (CFR), title 21 parts 312 and 314 and the
International Conference on Harmonization (ICH) of Technical Requirements of
Pharmaceuticals for Human Use E2A, in effect as of the Effective Date and as may
be amended from time to time.

4.3.2.                            Pharmacovigilance.  Upon commencement of Phase
I Clinical Studies, **.

4.3.3.                            Information.  To the extent either Party has
or receives any information regarding any adverse drug experience which may be
related to the use of any Product, such Party will immediately, but in no event
later than three (3) calendar days of receipt by such Party, provide the other
Party with all such information in English as follows:

If to Wyeth:

Facsimile:  ** or

Overnight courier (only) to:

Global Safety Surveillance Epidemiology & Labeling

GSSEL Triage Unit

Wyeth Research

**

If to Pharmacopeia:

Facsimile:  ** or

Overnight courier (only) to:

25


--------------------------------------------------------------------------------


Pharmacopeia Drug Discovery, Inc.

**

4.3.4.                            Labeling Responsibilities.  Wyeth shall be
solely responsible for the administrative aspects of preparing, updating and
maintaining product labeling for Wyeth Products.  Furthermore, Wyeth shall be
solely responsible for developing and maintaining the Developmental Core Data
Sheet (DCDS) and Core Data Sheet (CDS) for Wyeth Products and, for marketed
Wyeth products, the local label.    Such labeling may include, but is not
limited to, text and graphical contents of printed labels and labeling
components, including but not necessarily limited to healthcare professional
leaflets or inserts, patient leaflets or inserts, and cartons.  Wyeth shall
notify Pharmacopeia of any modifications to the Wyeth DCDS or Wyeth CDS and
shall provide Pharmacopeia with a copy of such modifications.

Pharmacopeia shall be solely responsible for the administrative aspects of
preparing, updating and maintaining product labeling for Pharmacopeia Products. 
Furthermore, Pharmacopeia shall be solely responsible for developing and
maintaining the Developmental Core Data Sheet (DCDS) and Core Data Sheet (CDS)
for Pharmacopeia Products and, for marketed Pharmacopeia Products, the local
label.   Such labeling may include, but is not limited to, text and graphical
contents of printed labels and labeling components, including but not
necessarily limited to healthcare professional leaflets or inserts, patient
leaflets or inserts, and cartons. Pharmacopeia shall notify Wyeth of any
modifications to the Pharmacopeia DCDS or Pharmacopeia CDS and shall provide
Wyeth with a copy of such modifications.

4.3.5.                            Pharmacovigilance Agreement.  If necessary,
the Parties agree to meet after the Effective Date to establish a detailed
Pharmacovigilance Agreement outlining the responsibilities of each Party in
connection with the collection and reporting of adverse drug experiences which
will supersede this Section 4.3 (Adverse Experiences and Product Labeling).

4.4.                                               Progress Reports.

4.4.1.                            Lead Developer Information.  During the
Research Term, the Lead Developer with respect to a Pre-Development Compound
will provide the other Party with ** at each JRC meeting. Such information will
include, but not be limited to:

·                  **;

·                  **; and

·                  **.

26


--------------------------------------------------------------------------------


4.4.2.                            Agreement Compound Performance.  During the
Research Term, for each Agreement Compound designated as a **, the JRC minutes
will include, if applicable, ** of the performance of such Agreement Compound
against the relevant Compound Selection Criteria.

4.4.3.                            Twice-Annual Summaries.  Each Party will
provide the other Party with twice annual, written reports within thirty (30)
days following June 30th and December 31st of each calendar year, presenting a
summary of the research and Development activities accomplished by such Party
during the just ended six (6) month period with regard to each (i) ** and (ii)
after the Research Term, each ** or **.  Such reports will include, as
applicable, **.  During the Research Term, such reports will also include any
proposed **. Upon reasonable request, the Parties will also **.

4.4.4.                            Pre-Clinical Data.  In each case where a
summary has been provided by Wyeth for a ** Compound that subsequently becomes a
** and is subsequently selected by Pharmacopeia for Development in the
Pharmacopeia Field pursuant to Section 3.2.4 (Compound Selection), Wyeth will
provide Pharmacopeia with the **.

4.5.                                               Supply; Scale-up; Assistance.

4.5.1.                            Supply of Agreement Compounds.  During the
Research Term, Pharmacopeia will provide ** quantities of Agreement Compounds
that are not **, as reasonably necessary to carry out the Research Plan, as part
of the work carried out by the Pharmacopeia FTEs funded by Wyeth, and also as
reasonably necessary for Wyeth or its Third Party contractors to perform the
activities assigned to it by the JRC.

4.5.2.                            Scale-Up and Supply by Lead Developer.  From
the point at which a Party has selected an Agreement Compound as a **, or for
clinical development, such Party, as Lead Developer, will be responsible for
scale-up and supply of its own needs of active pharmaceutical ingredients and
formulated clinical supplies for ongoing Development.  Pharmacopeia will ensure
the timely transfer of any Pharmacopeia Know-How to Wyeth to enable Wyeth to
scale-up and manufacture all Pharmacopeia Compounds and Collaboration Compounds
for which Wyeth is the Lead Developer.

4.5.3.                            Wyeth Assistance.  The Parties will discuss in
good faith any assistance that Wyeth may be able to provide Pharmacopeia in its
scale-up needs and manufacture of clinical supplies for Pharmacopeia Compounds
for which Pharmacopeia is the Lead Developer.

27


--------------------------------------------------------------------------------


4.6.                                               Commercialization.  Wyeth
will have the exclusive right to Commercialize Products incorporating Wyeth
Available Compounds and the sole authority and responsibility in all matters
related to such Commercialization, subject to the terms of this Agreement. 
Pharmacopeia will have the exclusive right to Commercialize Products
incorporating Pharmacopeia Available Compounds and the sole authority and
responsibility in all matters related to such Commercialization, subject to the
terms of this Agreement.  The Party holding such exclusive rights will **.

4.7.                                               Wyeth Diligence.  As a
condition for Wyeth maintaining the licenses granted under Section 2.1 (Licenses
to Wyeth), Wyeth will both (i) itself or through its Affiliates or sublicensees
**; and (ii) **.

4.8.                                               Wyeth **.  In the event that
**.

5.                                      CONSIDERATION.

5.1.                                               Upfront Payment.  In partial
consideration for Pharmacopeia’s contributions under the Research Collaboration,
Wyeth will pay to Pharmacopeia five million dollars ($5,000,000.00) within
thirty (30) days after the Effective Date.  Such amount shall be non-refundable
and shall not be creditable against any other amounts due to Pharmacopeia under
this Agreement.

5.2.                                               Designation Payments.

5.2.1.                            Payments.  Wyeth will pay to Pharmacopeia the
following nonrefundable Designation Payments within thirty (30) days following
the first achievement by Wyeth, its Affiliates, sublicensees or other designees,
as the case may be, of each of the following designations with respect to any
Agreement Compound:

(a)                             $** for each Agreement Compound (up to ** for a
** $**) that is designated by Wyeth ** under Section 3.2.2 (**); and

(b)                            $** for each Agreement Compound (up to ** for a
** $**) that is designated by Wyeth as a ** under Section 3.2.3 (**).

5.2.2.                            **.  A **.

5.3.                                               Event Payments.  Wyeth will
pay to Pharmacopeia the following nonrefundable amounts within thirty (30) days
following the first achievement by Wyeth, its Affiliates, sublicensees or other
designees, as the case may be, of each of the following events with respect to
any Wyeth Available Compound (or corresponding Wyeth Product).

5.3.1.                            **.  For the ** or corresponding Wyeth Product
to achieve the following events through Commercialization by Wyeth:

28


--------------------------------------------------------------------------------


 

Event

 

Event Payment

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

 

5.3.2.                            **.  For the ** or corresponding Wyeth Product
to achieve the following events through Commercialization by Wyeth:

Event

 

Event Payment

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

 

5.3.3.                            **.  For the ** or corresponding Wyeth Product
to achieve the following events through Commercialization by Wyeth:

Event

 

Event Payment

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

**

 

$**

 

29


--------------------------------------------------------------------------------


 

 

5.3.4.                            **; Each Payment **.  Notwithstanding the
foregoing, after the payments pursuant to this Section 5.3 (Event Payments) are
made with respect to ** under this Section 5.3 for any Wyeth Available Compound,
**.  Each payment specified in this Section 5.3 (Event Payments) is payable **. 
For example, **.

5.4.                                               Royalties.

5.4.1.                            Product Royalties.  Wyeth will pay to
Pharmacopeia royalties during the Royalty Term as set forth in Sections 5.4.2
(Wyeth Product Royalties), subject to the adjustments provided in Section 5.4.3
(Royalty Adjustments).

5.4.2.                            Wyeth Product Royalties.

(a)                             Wyeth will pay to Pharmacopeia marginal
royalties in the amount equal to the Marginal Royalty Rate (set forth below) on
the aggregate worldwide Net Sales obtained by Wyeth or its Affiliates or
sublicensees from the sale of Wyeth Products on a Wyeth Product-by-Wyeth Product
basis during each calendar year in the applicable Royalty Term:

Annual Worldwide Net Sales Level

 

Marginal Royalty Rate
(% of the Applicable Portion
of Annual Net Sales)

**

 

**

**

 

**

**

 

**

**

 

**

 

The Marginal Royalty Rates set forth in the table above will apply **.  For
example, **.  In the example above, the **.

(b)                            After the **.

5.4.3.                            Royalty Adjustments.

(a)                             **.  For any Wyeth Product that is an **.

30


--------------------------------------------------------------------------------


(b)                            **.  If Wyeth determines in good faith that a **.

(c)                             Limit on **.  Notwithstanding the **.  For
example, **.

5.4.4.                            ** Royalties; **.  Royalties will be **.

5.5.                                               Reports and Payments.

5.5.1.                            Royalty Statements and Payments.  Within
thirty (30) days of the end of each Calendar Quarter, Wyeth will deliver to
Pharmacopeia a written good faith estimate for such Calendar Quarter of
aggregate Net Sales and royalties due under this Agreement.  Within sixty (60)
days after the end of each Calendar Quarter, Wyeth will deliver to Pharmacopeia
a final  report setting forth for such Calendar Quarter the following
information, on a Wyeth Product-by-Wyeth Product and country-by-country basis:
(a) the Net Sales of each Wyeth Product, (b) the basis for any adjustments to
the royalty payable for the sale of each Wyeth Product, and (c) the royalty due
hereunder for the sale of each Wyeth Product.  No such reports will be due for
any Wyeth Product before **.  The total royalty due for the sale of Wyeth
Products during such Calendar Quarter will be remitted at the time such report
is made.

5.5.2.                            Taxes and Withholding.  All payments under
this Agreement will be made without any deduction or withholding for or on
account of any tax unless such deduction or withholding is required by
applicable laws or regulations.  If Wyeth is so required to deduct or withhold,
Wyeth will (a) promptly notify Pharmacopeia of such requirement, (b) pay to the
relevant authorities the full amount required to be deducted or withheld
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against
Pharmacopeia, and (c) promptly forward to Pharmacopeia an official receipt (or
certified copy) or other documentation reasonably acceptable to Pharmacopeia
evidencing such payment to such authorities, and provide any further assistance
reasonably requested by Pharmacopeia to enable Pharmacopeia to obtain the
benefit of any such deduction.  Provided, however, that if any payments are made
to Pharmacopeia, other than under Section 5.4, by a Wyeth Affiliate that is
incorporated outside of the United States, Wyeth shall indemnify Pharmacopeia,
on an after-tax basis, against any taxes required to be deducted or withheld
from such payment by such Wyeth Affiliate; provided further, however, that this
indemnification obligation shall arise only to the extent that such obligation
to deduct or withhold results solely from Wyeth’s assignment of its rights and
obligations to such Wyeth Affiliate.

31


--------------------------------------------------------------------------------


5.5.3.                            Currency.  All amounts payable and
calculations hereunder will be in United States dollars.  As applicable, Net
Sales and any royalty deductions will be converted into United States dollars in
accordance with Wyeth’s customary and usual conversion procedures, consistently
applied, which procedures are in accordance with Generally Accepted Accounting
Principles in the United States.

5.5.4.                            Blocked Payments.  In the event that, by
reason of applicable laws or regulations in any country, it becomes impossible
or illegal for Wyeth to transfer, or have transferred on its behalf, royalties
or other payments to Pharmacopeia, such royalties or other payments will be
deposited in local currency in the relevant country to the credit of
Pharmacopeia in a recognized banking institution designated by Pharmacopeia or,
if none is designated by Pharmacopeia within a period of thirty (30) days, in a
recognized banking institution selected by Wyeth and identified in a notice in
writing given to Pharmacopeia.

5.5.5.                            Additional Provisions Relating to Royalties. 
Pharmacopeia acknowledges and agrees that nothing in this Agreement (including,
without limitation, any exhibits or attachments hereto) will be construed as
representing an estimate or projection of either (a) the number of Wyeth
Products that will or may be successfully Developed or Commercialized or (b)
anticipated sales or the actual value of any Wyeth Product and that the figures
set forth in Section 5.2 (Designation Payments) or elsewhere in this Agreement
or that have otherwise been discussed by the Parties are merely intended to
define Wyeth’s royalty obligations to Pharmacopeia in the event such sales
performance is achieved.  WYETH MAKES NO REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED, THAT IT WILL BE ABLE TO SUCCESSFULLY DEVELOP OR
COMMERCIALIZE ANY AGREEMENT COMPOUND OR WYETH PRODUCT OR, IF COMMERCIALIZED,
THAT IT WILL ACHIEVE ANY PARTICULAR SALES LEVEL OF SUCH WYETH PRODUCT(S).

5.6.                                               Maintenance of Records;
Audits.

5.6.1.                            Record Keeping.  Wyeth will keep accurate
books and accounts of record in connection with the sale of Wyeth Products, in
sufficient detail to permit accurate determination of all figures necessary for
verification of royalties to be paid hereunder.  Wyeth will maintain such
records for a period of at least ** after the end of the calendar year in which
they were generated.

5.6.2.                            Audits.  Upon thirty (30) days prior written
notice from Pharmacopeia, Wyeth will permit an independent certified public
accounting firm of nationally recognized standing selected by

32


--------------------------------------------------------------------------------


Pharmacopeia and reasonably acceptable to Wyeth, to examine, at Pharmacopeia’s
sole expense, the relevant books and records of Wyeth as may be reasonably
necessary to verify the accuracy of the reports submitted by Wyeth in accordance
with Section 5.5.1 (Royalty Statements and Payments) and the payment of
royalties under this Agreement.  An examination by Pharmacopeia under this
Section 5.6.2 (Audits) will occur not more than once in any calendar year and
will be limited to the pertinent books and records for any calendar year ending
not more than ** before the date of the request.  The accounting firm will be
provided access to such books and records at Wyeth’s facility(ies) where such
books and records are normally kept and such examination will be conducted
during Wyeth’s normal business hours.  Wyeth may require the accounting firm to
sign a standard non-disclosure agreement before providing the accounting firm
access to Wyeth’s facilities or records.  Upon completion of the audit, the
accounting firm will provide both Wyeth and Pharmacopeia a written report
disclosing whether the reports submitted by Wyeth are correct or incorrect,
whether the royalties paid are correct or incorrect, and, in each case, the
specific details concerning any discrepancies.  No other information will be
provided to Pharmacopeia.

5.6.3.                            Underpayments/Overpayments.  If such
accounting firm concludes that additional royalties were due to Pharmacopeia,
Wyeth will pay to Pharmacopeia the additional royalties within thirty (30) days
of the date Wyeth receives such accountant’s written report so concluding.  If
such underpayment **.  If such accounting firm concludes that Wyeth overpaid
royalties to Pharmacopeia, Pharmacopeia within thirty (30) days of the date
receives such accountant’s report so concluding will refund such overpayments to
Wyeth less the expense of the audit.

5.6.4.                            Confidentiality.  All financial information of
Wyeth which is subject to review under this Section 5.6 (Maintenance of Records;
Audits) will be deemed to be Wyeth’s Confidential Information subject to the
provisions of Article 7 hereof, and Pharmacopeia will not disclose such
Confidential Information to any Third Party or use such Confidential Information
for any purpose other than verifying payments to be made by Wyeth to
Pharmacopeia hereunder.

6.                                      INTELLECTUAL PROPERTY.

6.1.                                               Ownership.  A Party will own
all Know-How (and all Patent Rights relating to such Know-How) invented (for
inventions) or first made or discovered (for other Know-How) solely by employees
of such Party, or by other Persons having an obligation to assign its rights in
such Know-How to the Party.  Each Party will jointly own with the other Party
all Know-How (and all Patent

33


--------------------------------------------------------------------------------


Rights relating to such Know-How) that is invented (for inventions) or first
made or discovered (for other Know-How) by an employee of Wyeth, or other Person
having an obligation to assign its rights to Wyeth, and an employee of
Pharmacopeia or other Person having an obligation to assign its rights to
Pharmacopeia.  All determinations of inventorship under this Agreement will be
made in accordance with United States patent law.

6.2.                                               Patent Rights.

6.2.1.                            Filing, Prosecution and Maintenance of Patent
Rights; Use Restrictions.

(a)                             Pharmacopeia’s Patent Rights.

(i)                                     Pharmacopeia will prepare, file,
prosecute and maintain Pharmacopeia Patent Rights, to the extent possible given
any applicable patent office deadlines that exist as of the Effective Date, in
and through all patent offices, patent treaties and countries **.  Pharmacopeia
will **.  In the event that Wyeth becomes the Lead Developer of an Agreement
Compound falling within the claims of any Pharmacopeia Patent Right, Wyeth will
thereafter **.

(ii)                                  Following the Effective Date and at all
times during the Term, Pharmacopeia will, or will cause its patent counsel of
record to, timely provide Wyeth with complete copies of all current substantive
correspondence (including correspondence with relevant patent
offices/authorities, foreign associates, and other outside counsel) relating to
the Pharmacopeia Patent Rights.  Upon the request of Wyeth, **, Pharmacopeia
will, or will cause its outside counsel to promptly furnish to Wyeth copies of
all documents and correspondence relating to the preparation, filing,
prosecution and maintenance of the Pharmacopeia Patent Rights, including, if
requested, complete copies of the file wrapper for each of the Pharmacopeia
Patent Rights and other related substantive correspondence with relevant patent
offices/authorities, foreign associates, or outside counsel.  Further,
Pharmacopeia will consult and reasonably cooperate with Wyeth with respect to
the preparation, filing, prosecution and maintenance of all Pharmacopeia Patent
Rights, including: (A) furnishing Wyeth with advance drafts of all proposed
filings; (B) allowing Wyeth a reasonable opportunity and reasonable time to
review and

34


--------------------------------------------------------------------------------


comment regarding such drafts before any applicable filings are due; and (C) (x)
with respect to the claims of any Pharmacopeia Patent Rights claiming
compositions or methods of making or using Wyeth Available Compounds of which
Wyeth is the Lead Developer, accepting all comments and instructions offered by
Wyeth, (y) with respect to any claims of any Pharmacopeia Patent Rights claiming
compositions or methods of making or using other Wyeth Available Compounds, not
unreasonably refusing to accept  Wyeth’s comments, and (z) with respect to all
other claims of any Pharmacopeia Patent Rights, considering in good faith any
reasonable comments offered by Wyeth.  If under either of clause (x) or (y)
above, **.

(iii)                               For any Pharmacopeia Patent Right proposed
by Pharmacopeia for filing after the Effective Date, if **. Wyeth will **.

(iv)                              If Pharmacopeia elects not to file a patent
application included in the Pharmacopeia Patent Rights **, or elects to cease
the prosecution and/or maintenance of any Pharmacopeia Patent Right in any
country or as a PCT application, Pharmacopeia will provide Wyeth with written
notice immediately, but not less than fifteen (15) days before any action is
required, upon the decision to not file or continue the prosecution or
maintenance of such Patent Right.  If the Pharmacopeia Patent Right that
Pharmacopeia has chosen to abandon covers a **, then, in addition to any other
remedies Wyeth may have under this Agreement, Pharmacopeia will permit Wyeth, in
Wyeth’s sole discretion, to file or continue prosecution or maintenance of any
such Pharmacopeia Patent Right in such country **; provided, however, that in
such event such **.  Upon request from Wyeth, Pharmacopeia will execute such
documents and perform such acts, **, as may be reasonably necessary to permit
Wyeth to file, prosecute or maintain such Pharmacopeia Patent Right in such
country.  Wyeth’s rights under this Section will be in addition to any other
rights and remedies which Wyeth may have as a result of Pharmacopeia’s failure
to satisfy its obligations hereunder.

(b)                            Wyeth’s Patent Rights.  Wyeth will be solely
responsible for prosecuting and maintaining all Wyeth Patent Rights, at its
discretion and its sole expense.

35


--------------------------------------------------------------------------------


(c)                             Joint Patent Rights.  Before such time as a
Party assumes responsibility for a Joint Patent Right as the Lead Developer of
an Agreement Compound falling within the claims of such Joint Patent Right, **. 
While so responsible, ** will provide ** with copies of all substantive
correspondence (including correspondence with relevant patent
offices/authorities, foreign associates, and other outside counsel) relating to
the Joint Patent Rights, and consult with ** concerning such filings and will
consider in good faith ** comments on the prosecution and maintenance of such
Joint Patent Rights.  If ** becomes the Lead Developer of an Agreement Compound
falling within the claims of such Joint Patent Right and ** is not a Lead
Developer of a different Agreement Compound falling within the claims of the
same Joint Patent Right, ** will assume responsibility for prosecuting and
maintaining such Joint Patent Rights in the Primary Prosecution Countries, and
as PCT applications, at its expense; provided, however, that if ** subsequently
becomes the Lead Developer of a different Agreement Compound falling within the
claims of such Joint Patent, ** will assume responsibility for prosecuting and
maintaining such Joint Patent Rights in the Primary Prosecution Countries, and
as PCT applications, **.  In any event, the Party responsible for the
prosecution and maintenance of Joint Patent Rights will consult with the other
Party with respect to the prosecution and maintenance of such Joint Patent and
will give reasonable consideration to the opinions of the other Party with
respect to such prosecution and maintenance.  If the Party responsible for the
prosecution and maintenance of Joint Patent Rights under this Section 6.2.1(c)
elects not to file a patent application included in the Joint Patent Rights as
required by this Section 6.2.1(c), or elects to cease the prosecution and/or
maintenance of any Joint Patent Right in any country or as a PCT application,
the responsible Party will provide the other Party with written notice
immediately, but not less than fifteen (15) days before any action is required,
upon the decision to not file or continue the prosecution or maintenance of such
Patent Right.  If ** is the responsible Party and the Joint Patent Right that **
has chosen to abandon covers a **, then ** will permit **, in ** sole
discretion, to file or continue prosecution or maintenance of any such Joint
Patent Right in such country at ** expense.  Likewise, if ** is the responsible
Party and the Joint Patent Right that ** has chosen to abandon covers a **
Product, then ** will permit **, in ** sole discretion, to file or continue
prosecution or maintenance of any such Joint Patent Right in such country at **
expense.  Upon request from the other Party

36


--------------------------------------------------------------------------------


with respect to any Joint Patent Right proposed to be abandoned by the
responsible Party, the responsible Party will execute such documents and perform
such acts, at the other Party’s expense, as may be reasonably necessary to
permit the other Party to file, prosecute or maintain such Joint Patent Right in
such country.

6.2.2.                            Enforcement of IP Rights.

(a)                             Notice.  If either Wyeth or Pharmacopeia becomes
aware of any infringement, of any issued patent or misappropriation of any trade
secret, anywhere in the world, within the Pharmacopeia IP or Joint IP, which
activity adversely affects or is reasonably expected to adversely affect any
Wyeth Available Compound, Wyeth Product, Pharmacopeia Available Compound, or
Pharmacopeia Product, such Party will promptly notify the other Party in writing
to that effect.

(b)                            Enforcement.  With respect to infringement or
misappropriation of any Joint IP or Pharmacopeia IP by any Third Party that
claims (for Patent Rights) or relates to (for Know-How) any Wyeth Available
Compound of which Wyeth is the Lead Developer or Wyeth Product , Wyeth will have
the first right, but not the obligation, to take action to obtain a
discontinuance of infringement and misappropriation or bring suit against such
Third Party to enforce such Joint IP or Pharmacopeia IP within three (3) months
from the date of notice and to join Pharmacopeia as a party plaintiff.  With
respect to infringement or misappropriation of Pharmacopeia IP or Joint IP by
any Third Party that claims (for Patent Rights) or relates to (for Know-How) any
Pharmacopeia  Available Compound of which Pharmacopeia is the Lead Developer or
Pharmacopeia Product, Pharmacopeia will have the first right, but not the
obligation, to take action to obtain a discontinuance of infringement and
misappropriation or bring suit against such Third Party to enforce such Joint IP
or Pharmacopeia IP within three (3) months from the date of notice and to join
Wyeth as a party plaintiff.  Notwithstanding the foregoing, **.  With respect to
infringement or misappropriation by any Third Party of any Joint IP that does
not claim (for Patent Rights) or relate to (for Know-How) any Agreement Compound
for which either Party is the Lead Developer, Wyeth will have the first right,
but not the obligation, to take action to obtain a discontinuance of
infringement and misappropriation or bring suit against such Third Party to
enforce such Joint IP within three (3) months from the date of notice and to
join Pharmacopeia as a party plaintiff.  With respect to infringement

37


--------------------------------------------------------------------------------


or misappropriation by any Third Party of any Pharmacopeia IP that does not
claim (for Patent Rights) or relate to (for Know-How) any Agreement Compound for
which either Party is the Lead Developer, Pharmacopeia will have the first
right, but not the obligation, to take action to obtain a discontinuance of
infringement and misappropriation or bring suit against such Third Party to
enforce such Pharmacopeia IP within three (3) months from the date of notice and
to join Wyeth as a party plaintiff. The Party taking action under
this Section 6.2.2(b) (Enforcement) will bear all the expenses of any such suit
brought.  If, after the expiration of the three (3) month period (or, if
earlier, the date upon which the Party having the first option provides written
notice that it does not plan to bring suit), the Party having the first option
has not obtained a discontinuance of infringement or misappropriation of the
applicable IP or filed suit against any such Third Party to enforce such
applicable IP, then the other Party will have the right, but not the obligation,
to bring suit against such Third Party; provided, however, that the other Party
will bear all the expenses of such suit.  Each Party will cooperate with the
other in any such suit brought against a Third Party, and will have the right to
consult with the other Party and to participate in and be represented by
independent counsel in such litigation at its own expense.  The Party bringing
suit will incur no liability to the other Party as a consequence of such
litigation or any unfavorable decision resulting therefrom; provided, however,
that the Party bringing suit will not, without the other Party’s prior written
consent, enter into any settlement or consent decree that admits that any of the
other Party’s sole IP or any Joint IP is invalid or unenforceable or that
requires any payment by or admits or imparts liability to the other Party.  Any
recoveries obtained by either Party as a result of any proceeding against a
Third Party infringer will be allocated as follows:

(i)                                     Such recovery will **;

(ii)                                  With respect to **; and

(iii)                               The Party **.

6.2.3.                            Infringement and Third Party Licenses.

(a)                             Infringement of Third Party Patents - Course of
Action.  If the making, having made, importing, exporting, using, offering for
sale or selling of any ** is alleged by a Third Party to infringe a Third
Party’s patent, the Party becoming aware of

38


--------------------------------------------------------------------------------


such allegation will promptly notify the other Party.  Additionally, if either
Party determines that, based upon the review of a Third Party’s patent or patent
application or other intellectual property rights, it may be desirable to obtain
a license from such Third Party with respect thereto, such Party will promptly
notify the other Party of such determination.

(b)                            Option to Negotiate.  Subject to Section 6.2.3(c)
(Third Party Infringement Suit), in the event that a Party, pursuant to
Section 6.2.3(a) (Infringement of Third Party Patents - Course of Action),
notifies the other Party that it has determined that it may be desirable to
obtain a license under one or more patents or patent applications or other
intellectual property rights owned or Controlled by a Third Party (collectively,
“Third Party IP Rights”), which Third Party IP Rights (i) relate to any ** and
(ii) if valid and issued, may, in the absence of a license from such Third
Party, be infringed by the Development or Commercialization of any ** by or on
behalf of ** or any of its Affiliates or sublicensees, ** will have the first
right, but not the obligation, to negotiate and enter into an agreement with
such Third Party, whereby ** is granted a license under such Third Party IP
Rights permitting ** to practice such Third Party IP Rights.

(c)                             Third Party Infringement Suit.  If a Third Party
sues a Party, or its Affiliates or sublicensees, alleging that the Development
or Commercialization of any Agreement Compound or Product pursuant to this
Agreement infringes or will infringe such Third Party’s Patent Rights or
misappropriates such Third Party’s Know-How (a “Third Party Suit”), then the
Party that is the Lead Developer of such Agreement Compound or Product will have
the first right, but not the obligation, to control the defense of the suit, and
the other Party will provide all cooperation reasonably requested by the Lead
Developer in connection therewith.  If the Lead Developer assumes control of the
defense of such suit, the Lead Developer will bear all costs and expenses of
such defense.  In any Third Party Suit of which the Lead Developer chooses to
control the defense pursuant to this Section 6.2.3(c) (Third Party Infringement
Suits), the Lead Developer will keep the other Party reasonably informed of all
material developments in connection with any such suit; provided that if the
other Party is named as a defendant in any such suit, the other Party shall have
the right to participate in the defense using counsel of its choice at its own
expense. The Lead Developer will incur no liability to the other Party as a
consequence of such litigation or any unfavorable decision resulting therefrom;
provided, however,

39


--------------------------------------------------------------------------------


that the Lead Developer will not, without the other Party’s prior written
consent, enter into any settlement or consent decree that requires any payment
by or admits or imparts any other liability to the other Party.  Wyeth will **. 
Any portion of the **.

6.2.4.                            Patent Certifications.  Each Party will
immediately give written notice to the other of any certification of which it
becomes aware filed pursuant to 21 U S C. § 355(b)(2)(A) or § 355(j)(2)(A)(vii)
(or any amendment or successor statute thereto), any similar statutory or
regulatory requirement enacted in the future regarding biologic products, or any
similar statutory or regulatory requirement in any non-U.S. country in the
Territory claiming that a Pharmacopeia Patent Right or Joint Patent Right
covering any Product is invalid or that infringement will not arise from the
manufacture, use or sale of such Product by a Third Party.  Upon the giving or
receipt of such notice, the Lead Developer of such Product will have the first
right, but not the obligation, to bring an infringement action against such
Third Party.  In such a case, the Lead Developer will notify the other Party at
least ten (10) days prior to the date set forth by statute or regulation of its
intent to exercise, or not exercise, this right.  Any infringement action
against a Third Party arising under this Section 6.2.4 (Patent Certifications)
will be governed by the provisions of Section 6.2.2(b) (Enforcement) hereof.

6.2.5.                            Patent Term Restoration.  The Parties hereto
will cooperate with each other in obtaining patent term restoration, or its
equivalent anywhere in the world, including under 35 U.S.C. § 156 and its
foreign counterparts, where applicable to the Pharmacopeia Patent Rights and
Joint Patent Rights.  If elections with respect to obtaining such patent term
restoration are to be made with respect to any Pharmacopeia Patent Right or
Joint Patent Right that claims the composition or method of using any **, **
will make such election, and ** will abide by such election.  ** will make such
election with respect to any Pharmacopeia Patent Right or Joint Patent Right
that does not claim the composition or method of using any **.

6.2.6.                            Orange Book Listings.

(a)                             Pharmacopeia Products.  At least thirty (30)
business days prior to the expiration of the time period under 21 C.F.R. §
314.53 for submitting patent information pertaining to Pharmacopeia Patent
Rights or Joint Patent Rights with respect to a Pharmacopeia Product,
Pharmacopeia will submit to Wyeth any such draft submission, including any forms
such as Form FDA 3542, Form FDA 3542a or any equivalent thereof, for Wyeth’s
review and comment.  Pharmacopeia will consider in

40


--------------------------------------------------------------------------------


good faith any comments made by Wyeth pursuant to this Section.  In the event
that the Parties, after good faith discussions at the JRC, cannot agree with
respect to any decision to be made under this Section, Pharmacopeia will make
such decision.

(b)                            Wyeth Products.  At least thirty (30) business
days prior to the expiration of the time period under 21 C.F.R. § 314.53 for
submitting patent information pertaining to Pharmacopeia Patent Rights or Joint
Patent Rights with respect to a Wyeth Product, Wyeth will submit to Pharmacopeia
any such draft submission, including any forms such as Form FDA 3542, Form FDA
3542a or any equivalent thereof, for Pharmacopeia’s review and comment.  Wyeth
will consider in good faith any comments made by Pharmacopeia pursuant to this
Section.  In the event that the Parties, after good faith discussions at the
JRC, cannot agree with respect to any decision to be made under this Section,
Wyeth will make such decision.

6.3.                                               Trademarks and Copyrights. 
The Party that is the Lead Developer of a Product will, in its sole discretion,
select and own all Trademarks related to such Product.  The other Party will
neither use nor seek to register, anywhere in the world, any trademarks which
are confusingly similar to any Trademark or any other trademarks, trade names,
trade dress or logos used by or on behalf of the Lead Developer or its
Affiliates or sublicensees in connection with any other Products.  The other
Party will and hereby does assign to the Lead Developer all its rights, title,
and interests in all Copyrights applicable to such Product.

7.                                      CONFIDENTIALITY.

7.1.                                               Confidentiality.  Except to
the extent expressly authorized by this Agreement or otherwise agreed in
writing, the Parties agree that, for the Term and for ** years thereafter, each
Party (the “Receiving Party”), receiving any Confidential Information of the
other Party (the “Disclosing Party”) hereunder will keep such Confidential
Information confidential and will not publish or otherwise disclose or use such
Confidential Information for any purpose other than as provided for in this
Agreement except for Confidential Information that the Receiving Party can
establish:

(a)                             was already known by the Receiving Party (other
than under an obligation of confidentiality), at the time of disclosure by the
Disclosing Party and such Receiving Party has documentary evidence to that
effect;

41


--------------------------------------------------------------------------------


(b)                            was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party;

(c)                             became generally available to the public or
otherwise part of the public domain after its disclosure or development, as the
case may be, and other than through any act or omission of a Party in breach of
this confidentiality obligation;

(d)                            was disclosed to that Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others; or

(e)                             was independently discovered or developed by or
on behalf of the Receiving Party without the use of the Confidential Information
belonging to the other Party and the Receiving Party has documentary evidence to
that effect.

7.2.                                               Authorized Disclosure and
Use.

7.2.1.                            Disclosure.  Notwithstanding the foregoing
Section 7.1 (Confidentiality), each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary to:

(a)                             file or prosecute patent applications covering
Joint Know-How as contemplated by this Agreement,

(b)                            prosecute or defend litigation,

(c)                             exercise rights hereunder provided such
disclosure is covered by terms of confidentiality similar to those set forth
herein, and

(d)                            comply with applicable governmental laws and
regulations.

In the event a Party will deem it necessary to disclose pursuant to this
Section 7.2.1 (Disclosure), Confidential Information belonging to the other
Party, the Disclosing Party will to the extent possible give reasonable advance
notice of such disclosure to the other Party and take reasonable measures to
ensure confidential treatment of such information.

7.2.2.                            Use.  Notwithstanding the foregoing
Section 7.1 (Confidentiality), each Party will have the right to use
Confidential Information of the other Party as expressly licensed in this
Agreement and as necessary in carrying out its responsibilities under this
Agreement in the Development  and Commercialization of its respective Products.

42


--------------------------------------------------------------------------------


7.3.                                               Know-How, Other Information.
 For purposes of this Agreement, all Joint Know-How, all Pharmacopeia Know-How
that specifically relates to Agreement Compounds and is not otherwise published
in a Pharmacopeia Patent Right, and all compound lists and classification
information prepared by the JRC pursuant to Section 3.4.2 (Responsibilities) and
Section 3.4.8 (Inventory of Agreement Compounds) will be treated as the
Confidential Information of both Parties.  Each Party will be deemed to be both
the Disclosing Party and Receiving Party of such Know-How, lists and
information.

7.4.                                               SEC Filings.  Either Party
may disclose the terms of this Agreement and developments in connection with
this Agreement to the extent required, in the reasonable opinion of such Party’s
legal counsel, to comply with applicable laws, including, without limitation,
the rules and regulations promulgated by the SEC.  Notwithstanding the
foregoing, before disclosing this Agreement or any of the terms hereof pursuant
to this Section 7.4 (SEC Filings), the Parties will consult with one another on
the terms of this Agreement to be redacted in making any such disclosure.  If a
Party discloses this Agreement or any of the terms hereof in accordance with
this Section 7.4 (SEC Filings), such Party agrees, at its own expense, to seek
confidential treatment of portions of this Agreement or such terms, as may be
reasonably requested by the other Party.

7.5.                                               Public Announcements;
Publications.

7.5.1.                            Coordination.  Pharmacopeia and Wyeth will,
from time to time, and at the request of the other Party, discuss and agree on
the general information content relating to this Agreement which may be publicly
disclosed (including, without limitation, by means of any printed publication or
oral presentation), provided, however, that neither Party, subject to
Section 7.5.2 (Announcements) and Section 7.5.4 (Publications) below, will have
any obligation to consult with the other Party with respect to any scientific
publication or public announcement concerning its Development or
Commercialization activities with respect to Products under this Agreement;
provided, however, that, prior to the First Commercial Sale of any Product, the
Lead Developer of such Product will use reasonable efforts to notify the other
Party at least one (1) business day in advance of issuing any press release and
at least five (5) business days in advance of any such scientific publication
becoming publicly available.

7.5.2.                            Announcements.  Except as may be expressly
permitted under Section 7.4 (SEC Filings) or Section 7.5.4 (Publications) or as
may be appropriate for each Party to make in connection with its own or with the
other Party’s Development or Commercialization activities as contemplated
hereunder, neither Party will make any public announcement regarding this
Agreement or the Development or Commercialization of Products without the prior
written approval of

43


--------------------------------------------------------------------------------


the other Party.  For the sake of clarity, nothing in this Agreement will
prevent either Party from making any scientific publication or public
announcement concerning its own or the other Party’s Development or
Commercialization activities with respect to Products under this Agreement;
provided, however, that neither Party will disclose any of the other Party’s
Confidential Information in any such publication or announcement without
obtaining such other Party’s prior written consent to do so.  Non-limiting
examples of announcements contemplated hereunder are press releases related to
the achievement of any milestone event by either Party, and the publication of
significant clinical data by either Party.

7.5.3.                            Press Release Announcing This Agreement.
 Notwithstanding anything to the contrary in this Agreement, Pharmacopeia shall
issue a mutually agreed press release announcing the execution of this Agreement
promptly after the Effective Date of the Agreement.  The press release shall
include the customary information concerning agreements of this nature and scope
of the matters contemplated hereby.

7.5.4.                            Publications.  During the Term, each Party
will submit to the other Party for review and approval all proposed academic,
scientific and medical publications and public presentations relating to any
Agreement Compound or Product, for review in connection with preservation of
Patent Rights and/or to determine whether any of the other Party’s Confidential
Information should be modified or deleted.  Written copies of such proposed
publications and presentations will be submitted to the other Party no later
than sixty (60) days before submission for publication or presentation and the
other Party will provide its comments with respect to such publications and
presentations within thirty (30) business days of its receipt of such written
copy.  The review period may be extended for an additional sixty (60) days in
the event the other Party can demonstrate reasonable need for such extension
including, but not limited to, the preparation and filing of patent
applications.  By mutual agreement, this period may be further extended. Wyeth
and Pharmacopeia will each comply with standard academic practice regarding
authorship of scientific publications and recognition of contribution of other
parties in any publications relating to the research work to be conducted under
this Agreement.

8.                                      REPRESENTATIONS AND WARRANTIES.

8.1.                                               Representations and
Warranties of Each Party.  Each of Pharmacopeia and Wyeth hereby represents,
warrants, and covenants to the other Party hereto as follows:

44


--------------------------------------------------------------------------------


(a)                             it is a corporation or entity duly organized and
validly existing under the laws of the state or other jurisdiction of its
incorporation or formation;

(b)                            the execution, delivery and performance of this
Agreement by such Party has been duly authorized by all requisite corporate
action and does not require any shareholder action or approval;

(c)                             it has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder;

(d)                            the execution, delivery and performance by such
Party of this Agreement and its compliance with the terms and provisions hereof
does not and will not conflict with or result in a breach of any of the terms
and provisions of or constitute a default under (i) a loan agreement, guaranty,
financing agreement, agreement affecting a product or other agreement or
instrument binding or affecting it or its property; (ii) the provisions of its
charter or operative documents or bylaws; or (iii) any order, writ, injunction
or decree of any court or governmental authority entered against it or by which
any of its property is bound; and

(e)                             it will at all times comply with all applicable
material laws and regulations relating to its activities under this Agreement.

8.2.                                               Additional Representations
and Warranties of Pharmacopeia.  In addition to the representations and
warranties made by Pharmacopeia elsewhere in this Agreement, Pharmacopeia hereby
represents, warrants, and covenants to Wyeth, as of the Effective Date, that:

(a)                             Schedule 8.2 identifies all of the Pharmacopeia
Patent Rights ** along with the following information with respect to each
identified Patent Right, as applicable: (i) country, (ii) title, (iii)
application number, (ii) application filing date, (v) patent number, (vi) patent
issue date, and (vii) listed inventor(s).  As of the **, to the best of
Pharmacopeia’s knowledge, the Pharmacopeia Patent Rights are not invalid or
unenforceable, in whole or in part.  Other than the Pharmacopeia Patent Rights
set forth on Schedule 8.2, to the best of Pharmacopeia’s knowledge, Pharmacopeia
does not Control any Patent Rights relating to JAK-3 Kinase Inhibitors.

(b)                            All rights, title, and interests in the
Pharmacopeia Patent Rights are owned by Pharmacopeia free and clear of any
liens, charges, encumbrances, licenses, or other claim of right or

45


--------------------------------------------------------------------------------


ownership by any Third Party other than those arising under the Pharmacopeia
Third Party Agreements.

(c)                             Pharmacopeia has the full right, power and
authority to grant the licenses granted or to be granted to Wyeth under this
Agreement.

(d)                            No Pharmacopeia Patent Right existing as of the
Effective Date is subject to any funding agreement with any government or
governmental agency.  To the extent that any of the Pharmacopeia Patent Rights
arose from work funded in whole or in part by U.S. federal funding, all
requirements necessary to vest the entire right, title and interest in
Pharmacopeia have been satisfied.

(e)                             Pharmacopeia has delivered to Wyeth **.

(f)                               To the best of Pharmacopeia’s knowledge, no
license granted by Pharmacopeia to any Third Party, conflicts with the license
grants to Wyeth under this Agreement.  No license granted by any Third Party to
Pharmacopeia conflicts with the license grants to Wyeth under this Agreement.

(g)                            Pharmacopeia has not received any notice from any
Third Party asserting any ownership rights to any Pharmacopeia Know-How or
Pharmacopeia Patent Right; and Pharmacopeia has not received any notice of, and
there is not any pending or to the best of Pharmacopeia’s knowledge threatened,
action, suit, proceeding or claim by a Third Party (i) asserting that
Pharmacopeia is infringing or has misappropriated or otherwise is violating any
patent, trade secret or other proprietary right of any Third Party or (ii)
relating to the Pharmacopeia Patent Rights.

(h)                            There is no dispute pending, or to the best of
Pharmacopeia’s knowledge threatened, regarding any conflicts between any
licenses granted by Pharmacopeia to a Third Party.

(i)                                To the best of Pharmacopeia’s knowledge, as
of the Effective Date, (i) the practice of the Pharmacopeia Patent Rights and
Pharmacopeia Know-How in the course of the Research Collaboration, and (ii) the
making, use or sale of Pharmacopeia Compounds existing as of the Effective Date,
does not infringe any issued patent owned or possessed by any Third Party.  To
the best of Pharmacopeia’s knowledge, as of the Effective Date, there are no
Third Party patent applications pending which, if issued, would be infringed by
(i) the practice of the

46


--------------------------------------------------------------------------------


Pharmacopeia Patent Rights or Pharmacopeia Know-How in the course of the
Research Collaboration or (ii) the making, use or sale of Pharmacopeia Compounds
existing as of the Effective Date.

(j)                                Pharmacopeia has not granted any license to
any Third Party with respect to the Pharmacopeia Compounds set forth on Schedule
1.62 (Pharmacopeia Compounds).

(k)                             During the Term, Pharmacopeia will not enter
into any agreement with any Third Party that would adversely affect the rights
granted to Wyeth under this Agreement other than agreements entered into in
compliance with the terms and conditions of this Agreement.

(l)                                The Pharmacopeia Compounds identified on
Schedule 1.58 (Pharmacopeia Compounds) constitute all  compounds owned or
Controlled by Pharmacopeia that have been identified by Pharmacopeia as JAK-3
Kinase Inhibitors.

8.3.                                               Additional Representations
and Warranties of Wyeth.  In addition to the representations and warranties made
by Wyeth elsewhere in this Agreement, Wyeth hereby represents, warrants, and
covenants to Pharmacopeia as of the Effective Date, that:

(a)                             Wyeth has the full right, power and authority to
grant the licenses granted or to be granted to Pharmacopeia under this
Agreement.

(b)                            Wyeth will not provide any compounds or Know-How
to Pharmacopeia that Wyeth knows would, if used by Pharmacopeia in working under
the Research Collaboration, infringe an issued patent owned or possessed by a
Third Party.

(c)                             Neither any license granted by Wyeth to any
Third Party, nor any license granted by any Third Party to Wyeth conflicts with
the license grants to Pharmacopeia under this Agreement.

(d)                            During the Term of this Agreement, Wyeth will not
enter into any agreement with any Third Party that would materially adversely
affect the rights granted to Pharmacopeia under this Agreement.

8.4.                                               Disclaimer.  EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, THE PARTIES MAKE NO REPRESENTATIONS AND
EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND PARTICULARLY
THAT PRODUCTS WILL BE SUCCESSFULLY DEVELOPED HEREUNDER, AND IF PRODUCTS ARE
DEVELOPED,

47


--------------------------------------------------------------------------------


WITH RESPECT TO SUCH PRODUCTS, THE PARTIES DISCLAIM ALL IMPLIED WARRANTIES OF
TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

9.                                      GOVERNMENT APPROVALS; TERM AND
TERMINATION.

9.1.                                               Government Approvals. 
Pharmacopeia and Wyeth will cooperate and use respectively all reasonable
efforts to make all registrations, filings and applications, to give all notices
and to obtain as soon as practicable all governmental or other consents,
transfers, approvals, orders, qualifications authorizations, permits and
waivers, if any, and to do all other things necessary or desirable for the
consummation of the transactions as contemplated hereby.

9.2.                                               Term.  The term of this
Agreement will commence on the Effective Date and will extend, unless this
Agreement is terminated earlier in accordance with this Article 9, on a Wyeth
Product-by-Wyeth Product and country-by-country basis until the expiration of
the Royalty Term applicable to the sale of such Wyeth Product in such country
(“Term”).  Upon expiration of the Term, the license rights granted to Wyeth
under Section 2.1.2 with respect to such Wyeth Product will **.

9.3.                                               Termination for Cause. 
Either Party may terminate this Agreement in its entirety at any time during the
Term by giving written notice to the other Party in the event that the other
Party commits a material breach of its obligations under this Agreement and such
breach remains uncured for ninety (90) days or, in the event such breach is for
failure to pay, forty-five (45) days, measured from the date written notice of
such breach is given to the breaching Party; provided, however, that if any
breach other than non-payment is not reasonably curable within ninety (90) days
and so long as the Party alleged to be in breach is using Commercially
Reasonable Efforts to cure such breach, such termination will be delayed for a
reasonable period of time in order to permit such Party reasonable time to cure
such breach.  If the alleged material breach relates to non-payment of an amount
that is subject to a bona fide good faith dispute between the Parties as to
whether such payment is due, the forty-five (45) day cure period will be tolled
pending resolution of such dispute; provided, however, that if such amount is
part of a larger payment due, only the cure period for the amount in dispute
will be tolled.  Notwithstanding the foregoing, if a **.

9.4.                                               Termination by Wyeth.

9.4.1.                            Termination Without Cause.  Wyeth will have
the right, exercisable upon ** prior written notice, provided at any time after
the ** of the Effective Date to Pharmacopeia, to terminate the Research
Collaboration and/or this Agreement  either (a) in its entirety, or (b) through
a Partial Termination in one or more countries of the Territory.

48


--------------------------------------------------------------------------------


9.4.2.                            Termination Upon Cessation of Development.  In
the event that Wyeth determines to discontinue Development and Commercialization
of ** in all countries of the Territory, then Wyeth will terminate this
Agreement in its entirety by providing written notice to Pharmacopeia, which
termination will be effective upon the delivery of such notice.  In the event
that Wyeth determines to discontinue Development and Commercialization of all
Wyeth Available Compounds in any particular Major Market Country, then Wyeth
will terminate this Agreement in such Major Market Country by providing written
notice to Pharmacopeia, which Partial Termination will be effective upon the
delivery of such notice.

9.4.3.                            Termination for a Material Safety, Efficacy or
Regulatory Issue.  Wyeth will have the right to terminate this Agreement, at any
time, on a Wyeth Product-by-Wyeth Product basis, by giving ** prior written
notice to Pharmacopeia in the event of any safety, efficacy or regulatory issue
that would have a material adverse effect on Wyeth’s ability to Develop  or
Commercialize any Wyeth Product, as determined in Wyeth’s reasonable judgment
and according to Wyeth’s standard internal procedures for evaluating such
safety, efficacy or regulatory issues.

9.4.4.                            ** of Either Party.  If a **.  In all other
respects the Agreement will remain in full force and effect.

9.4.5.                            **.  If a **, the following will occur:

(a)                             Notwithstanding Sections ** to give effect to
this provision.

(b)                            If any **.

9.5.                                               Effects of Termination.

9.5.1.                            Effect of Termination by Wyeth for Cause.  If
Wyeth terminates this Agreement pursuant to Section 9.3 (Termination for Cause):

(a)                             The **;

(b)                            All **; and

(c)                             Pharmacopeia shall **.

In the event of a termination resulting from ** breach of this Agreement.

9.5.2.                            Effect of Termination by Pharmacopeia for
Cause.  If Pharmacopeia terminates this Agreement pursuant to Section 9.3
(Termination for Cause):

49


--------------------------------------------------------------------------------


(a)                             The **;

(b)                            If the Agreement is terminated **;  and

(c)                             In the case of a **.

Nothing in this Section 9.5.2 (Effect of Termination by Pharmacopeia for Cause)
shall limit any other remedy Pharmacopeia may have for Wyeth’s breach of this
Agreement.  In the event that, despite the termination of this Agreement or any
**, Wyeth continues to sell Wyeth Products in a terminated country, Pharmacopeia
will remain entitled to receive all payments that would have been due under this
Agreement with respect to such sales.

9.5.3.                            Effect of Termination by Wyeth Upon
Discontinuation of Development.  If Wyeth terminates this Agreement pursuant to
Section 9.4.2 (Termination for Cessation of Development):

(a)                             If the Agreement is terminated **; and

(b)                            If the termination is a **.

**.

9.5.4.                            Effect of Termination by Wyeth Without Cause. 
If Wyeth terminates this Agreement pursuant to Section 9.4 (Termination by
Wyeth) hereof with respect to ** under this Agreement with respect to such
sales.  If Wyeth terminates this Agreement **.

9.5.5.                            Disposition of Inventories of Products.
 Following termination or expiration of this Agreement with respect to one or
more Wyeth Products, Wyeth, its Affiliates and its sublicensees will have the
right to continue to sell their existing inventories of such Products after the
effective date of such termination or expiration, subject to Pharmacopeia’s
continuing right to receive all payments that would have been due under this
Agreement with respect to such sales.

9.6.                                               Survival of Certain
Obligations.  Expiration or termination of the Agreement will not relieve the
Parties of any obligation accruing before such expiration or termination.  The
provisions of Articles 7 (Confidentiality) and 10 (Indemnification and
Insurance) and Sections 4.8 (Wyeth Materials), 5.6 (Maintenance of Records;
Audits), 6.1 (Ownership), 6.3 (Trademarks and Copyrights), 9.5 (Effects of
Termination), 9.6 (Survival of Certain Obligations), 12.4 (Correspondence and
Notices) and 12.9 (Governing Law) will survive the expiration or termination of
the Agreement.  Section 9.2 (Term) (and as applied therewith Article 2
(Licenses)) will survive the expiration of the Agreement.  Any expiration or
early termination of this Agreement will be without prejudice to the rights of
either Party against the

50


--------------------------------------------------------------------------------


other accrued or accruing under this Agreement before expiration or early
termination.  Furthermore, if Wyeth continues to Develop Agreement Compounds or
sell Wyeth Products despite termination of this Agreement for any reason (other
than termination by Wyeth this Agreement pursuant to Section 9.3 (Termination
for Cause) resulting from an uncured material breach of Section 2.6
(Restrictions), 8.2(b), 8.2(g), 8.2(i), and 8.2(j) (Additional Representations
and Warranties of Pharmacopeia)), then 5.2 (Designation Payments), 5.3 (Event
Payments), Section 5.4 (Royalties) 5.5 (Reports and Payments), and 5.6
(Maintenance of Records and Audits) will survive the expiration or termination
of the Agreement with respect to such sales.

10.                               INDEMNIFICATION AND INSURANCE.

10.1.                                        Indemnification by Wyeth.  Wyeth
will indemnify, defend and hold harmless Pharmacopeia, each of its Affiliates,
and each of its and its Affiliates’ employees, officers, directors and agents
(each, a “Pharmacopeia Indemnified Party”) from and against any and all
liability, loss, damage, expense (including reasonable attorneys’ fees and
expenses) and cost (collectively, a “Liability”) that the Pharmacopeia
Indemnified Party may be required to pay to one or more Third Parties resulting
from or arising out of: (a) any intentional misconduct or gross negligence on
the part of Wyeth or its Affiliates in performing any activity contemplated by
this Agreement; (b) the development, preclinical and clinical testing,
manufacture, distribution, sale and/or use (including but not limited to product
liability claims) of any Wyeth Product, or the personal injury or death of any
person as a result of use of any Wyeth Product sold by Wyeth, its Affiliates or
sublicensees; or (c) the material breach by Wyeth of any of its representations,
warranties or covenants set forth in this Agreement; except, (i) in each case
((a), (b), and (c)), to the extent caused by the gross negligence or intentional
misconduct of Pharmacopeia or any Pharmacopeia Indemnified Party and (ii) for
Liability arising from intellectual property infringement and trade secret
misappropriation.

10.2.                                        Indemnification by Pharmacopeia. 
Pharmacopeia will indemnify, defend and hold harmless Wyeth, its Affiliates, and
each of its and its Affiliates’ employees, officers, directors and agents (each,
a “Wyeth Indemnified Party”) from and against any and all Liabilities that the
Wyeth Indemnified Party may be required to pay to one or more Third Parties
resulting from or arising out of: (a) any intentional misconduct or gross
negligence on the part of Pharmacopeia or its Affiliates in performing any
activity contemplated by this Agreement; (b) the material breach by Pharmacopeia
of any of its representations, warranties or covenants set forth in this
Agreement; or the development, preclinical and clinical testing, manufacture,
distribution, sale and/or use (including but not limited to product liability
claims) of any Pharmacopeia Product, or the personal injury or death of any
person as a result of use of any Product supplied by Pharmacopeia for use in
clinical trials to the extent caused by a manufacturing defect, except, (i) in
each case ((a), (b), and (c)), to the extent caused by the gross negligence or
intentional misconduct of

51


--------------------------------------------------------------------------------


Wyeth or any Wyeth Indemnified Party and (ii) for Liability arising from
intellectual property infringement or trade secret misappropriation.

10.3.                                        Procedure.  Each Party will notify
the other in the event it becomes aware of a claim for which indemnification may
be sought hereunder.  In case any proceeding (including any governmental
investigation) will be instituted involving any Party in respect of which
indemnity may be sought pursuant to this Article 10, such Party (the
“Indemnified Party”) will promptly notify the other Party (the “Indemnifying
Party”) in writing within fifteen (15) days and the Indemnifying Party and
Indemnified Party will meet to discuss how to respond to any claims that are the
subject matter of such proceeding.  The Indemnifying Party, upon request of the
Indemnified Party, will retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and will pay the fees and
expenses of such counsel related to such proceeding.  The Indemnified Party
agrees to cooperate fully with the Indemnifying Party in the defense of any such
claim, action or proceeding, or any litigation resulting from any such claim. 
In any such proceeding, the Indemnified Party will have the right to retain its
own counsel, but the fees and expenses of such counsel will be at the expense of
the Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party will have mutually agreed to the retention of such counsel or (b) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnifying Party and the Indemnified Party and representation of both
Parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  All such fees and expenses will be reimbursed
as they are incurred. The Indemnifying Party will not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Party agrees to indemnify the Indemnified Party from and against
any loss or liability by reason of such settlement or judgment.  The
Indemnifying Party will not, without the written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which the Indemnified Party is, or arising out of the same set of facts could
have been, a party and indemnity could have been sought hereunder by the
Indemnified Party, unless such settlement includes an unconditional release of
the Indemnified Party from all liability on claims that are the subject matter
of such proceeding.

10.4.                                        Insurance.  Each Party further
agrees to use Commercially Reasonable Efforts to obtain and maintain, with
respect to any Product for which such Party is the Lead Developer, commercial
general liability insurance, including products liability insurance, with
reputable and financially secure insurance carriers to cover its indemnification
obligations under Sections 10.1 (Indemnification by Wyeth) or 10.2
(Indemnification by Pharmacopeia), as applicable, or self-insurance (or any
combination thereof) (i) upon **; and (ii) upon **.  Insurance will be procured
with carriers having an A.M. Best Rating of A-VII or better.

52


--------------------------------------------------------------------------------


11.                               DISPUTE RESOLUTION

11.1.                                        General.  Any controversy, claim or
dispute arising out of or relating to this Agreement will be settled, if
possible, through good faith negotiations between the Parties.  If however, the
Parties are unable to settle such dispute after good faith negotiations, the
matter will be referred to the Executive Officers to be resolved by negotiation
in good faith as soon as is practicable but in no event later than thirty (30)
days after referral.  Such resolution, if any, of a referred issue will be final
and binding on the Parties.

11.2.                                        Failure of Executive Officers to
Resolve Dispute.  If the Executive Officers are unable to settle the dispute
after good faith negotiation in the manner set forth above, either Party may
seek resolution of the dispute through and any remedies available at law or in
equity from any court of competent jurisdiction as provided in Section 12.9
(Governing Law) hereof.

12.                               MISCELLANEOUS.

12.1.                                        Assignment.  Neither Party will
assign this Agreement nor any rights or obligations hereunder without the prior
written consent of the other Party, which consent will not be unreasonably
withheld or delayed, except as follows:  Either Party may assign its rights and
obligations under this Agreement by way of sale of such Party itself or the sale
of the portion of the business of such Party to which this Agreement relates,
through merger, sale of assets and/or sale of stock or ownership interest,
provided that such sale is not primarily for the benefit of such Party’s
creditors.  Either Party may assign its rights and obligations under this
Agreement to an Affiliate of such Party, provided that such Party will remain
liable for all of its rights and obligations under this Agreement.  Each Party
will promptly notify the other Party of any assignment or transfer under the
provisions of this Section.  This Agreement will be binding upon the successors
and permitted assigns of the Parties, and the name of a Party appearing herein
will be deemed to include the names of such Party’s successors and permitted
assigns to the extent necessary to carry out the intent of this Agreement.  Any
assignment not in accordance with this Section 12.1 (Assignment) will be void.

12.2.                                        Further Actions.  Each Party agrees
to execute, acknowledge and deliver such further instruments, and to do all such
other acts, as may be necessary or appropriate in order to carry out the
purposes and intent of the Agreement.

12.3.                                        Force Majeure.  Neither Party will
be liable to the other for delay or failure in the performance of the
obligations on its part contained in this Agreement if and to the extent that
such failure or delay is due to circumstances beyond its control which it could
not have avoided by the exercise of reasonable diligence.  It will notify the
other Party promptly should such circumstances arise, giving an indication of
the likely extent and duration thereof, and will use all Commercially Reasonable
Efforts to resume performance of its

53


--------------------------------------------------------------------------------


obligations as soon as practicable; provided, however, that neither Party will
be required to settle any labor dispute or disturbance.

12.4.                                        Correspondence and Notices.

12.4.1.                     Ordinary Notices.  Correspondence, reports,
documentation, and any other communication in writing between the Parties in the
course of ordinary implementation of this Agreement will be delivered by hand,
sent by facsimile transmission (receipt verified), or by airmail to the employee
or representative of the other Party who is designated by such other Party to
receive such written communication.  During the Research Term, all such notices
will be conveyed via the JRC.

12.4.2.                     Extraordinary Notices.  Extraordinary notices and
other communications hereunder (including, without limitation, any notice of
force majeure, breach, termination, change of address, etc.) will be in writing
and will be deemed given if delivered personally or by facsimile transmission
(receipt verified), mailed by registered or certified mail (return receipt
requested), postage prepaid, or sent by nationally recognized express courier
service, to the Parties at the following addresses (or at such other address for
a Party as will be specified by like notice; provided, however, that notices of
a change of address will be effective only upon receipt thereof):

All correspondence to Wyeth will be addressed as follows:

Wyeth Pharmaceuticals

500 Arcola Road

Collegeville, Pennsylvania  19426

Attn: **

Fax:  **

with a copy to:

Wyeth

Five Giralda Farms

Madison, New Jersey  07940

Attn:  **

Fax:  **

All correspondence to Pharmacopeia will be addressed as follows:

Pharmacopeia Drug Discovery, Inc.

3000 Eastpark Boulevard

Cranbury, NJ 08512-3516

Attn:  Chief Executive Officer

with a copy to:

Pharmacopeia Drug Discovery, Inc.

3000 Eastpark Boulevard

Cranbury, NJ 08512-3516

Attn:  General Counsel

Fax: **

54


--------------------------------------------------------------------------------


12.5.                                        Amendment.  No amendment,
modification or supplement of any provision of this Agreement will be valid or
effective unless made in writing and signed by a duly authorized officer of each
Party.

12.6.                                        Waiver.  No provision of the
Agreement will be waived by any act, omission or knowledge of a Party or its
agents or employees except by an instrument in writing expressly waiving such
provision and signed by a duly authorized officer of the waiving Party.  The
waiver by either of the Parties of any breach of any provision hereof by the
other Party will not be construed to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself.

12.7.                                        Severability.  If any clause or
portion thereof in this Agreement is for any reason held to be invalid, illegal
or unenforceable, the same will not affect any other portion of this Agreement,
as it is the intent of the Parties that this Agreement will be construed in such
fashion as to maintain its existence, validity and enforceability to the
greatest extent possible.  In any such event, this Agreement will be construed
as if such clause of portion thereof had never been contained in this Agreement,
and there will be deemed substituted therefor such provision as will most nearly
carry out the intent of the Parties as expressed in this Agreement to the
fullest extent permitted by applicable law.

12.8.                                        Descriptive Headings.  The
descriptive headings of this Agreement are for convenience only, and will be of
no force or effect in construing or interpreting any of the provisions of this
Agreement.

12.9.                                        Governing Law.  This Agreement will
be governed by and interpreted in accordance with the substantive laws of the
State of New York, without regard to conflict of law principles thereof.

12.10.                                 Jurisdiction; Venue; Service of Process.

12.10.1.              Jurisdiction.  Each Party to this Agreement, by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the state courts of the State of New York located in New York City or the
United States District Court for the Southern District of New York located in
New York City for the purpose of any Claim between the parties arising in whole
or in part under or in connection with this Agreement, (b) hereby waives to the
extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such Claim, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that

55


--------------------------------------------------------------------------------


its property is exempt or immune from attachment or execution, that any such
Claim brought in one of the above-named courts should be dismissed on grounds of
forum non conveniens, should be transferred or removed to any court other than
one of the above-named courts, or should be stayed by reason of the pendency of
some other proceeding in any other court other than one of the above-named
courts, or that this Agreement or the subject matter hereof may not be enforced
in or by such court and (c) hereby agrees not to commence any such Claim other
than before one of the above-named courts.  Notwithstanding the previous
sentence, a Party may commence any Claim in a court other than the above-named
courts solely to seek pre-litigation attachment of assets or preliminary
injunction relief prior to litigation on the merits in the above-named courts or
for the purpose of enforcing an order or judgment issued by one of the
above-named courts.

12.10.2.              Venue.  Each Party agrees that for any Claim between the
parties arising in whole or in part under or in connection with this Agreement,
such Party bring Claims only in the City of New York.  Each Party further waives
any claim and will not assert that venue should properly lie in any other
location within the selected jurisdiction.

12.10.3.              Service of Process.  Each Party hereby (a) consents to
service of process in any Claim between the parties arising in whole or in part
under or in connection with this Agreement in any manner permitted by New York
law, (b) agrees that service of process made in accordance with clause (a) or
made by registered or certified mail, return receipt requested, at its address
specified pursuant to Section 12.4 (Correspondence and Notices), will constitute
good and valid service of process in any such Claim and (c) waives and agrees
not to assert (by way of motion, as a defense, or otherwise) in any such Claim
any claim that service of process made in accordance with clause (a) or (b) does
not constitute good and valid service of process.

12.11.                                 Waiver of Jury Trial.  TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE,
AND COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART
UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE
THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE ITS RIGHT TO

56


--------------------------------------------------------------------------------


TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY. 

12.12.                                 Entire Agreement of the Parties.  This
Agreement constitutes and contains the complete, final and exclusive
understanding and agreement of the Parties and cancels and supersedes any and
all prior negotiations, correspondence, understandings and agreements, whether
oral or written, among the Parties respecting the subject matter hereof and
thereof.

12.13.                                 Independent Contractors.  Both Parties
are independent contractors under this Agreement.  Nothing herein contained will
be deemed to create an employment, agency, joint venture or partnership
relationship between the Parties hereto or any of their agents or employees, or
any other legal arrangement that would impose liability upon one Party for the
act or failure to act of the other Party.  Neither Party will have any express
or implied power to enter into any contracts or commitments or to incur any
liabilities in the name of, or on behalf of, the other Party, or to bind the
other Party in any respect whatsoever.

12.14.                                 Compliance with Laws.  In exercising
their rights under this Agreement, the Parties shall fully comply in all
material respects with the requirements of any and all applicable laws,
regulations, rules and orders of any governmental body having jurisdiction over
the exercise of rights under this Agreement including, without limitation, those
applicable to the discovery, development, manufacture, distribution, import and
export and sale of Products pursuant to this Agreement.

12.15.                                 Patent Marking.  Wyeth agrees to mark and
have its Affiliates and sublicensees mark all Products sold pursuant to this
Agreement in accordance with the applicable statute or regulations relating to
patent marking in the country or countries of manufacture and sale thereof.

12.16.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which need not contain the
signature of more than one Party but all such counterparts taken together will
constitute one and the same agreement.

57


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date.

 

 

WYETH,

 

PHARMACOPEIA DRUG DISCOVERY,

 

 

INC.

acting through its

 

 

Wyeth Pharmaceuticals Division

 

 

 

 

 

By

 

 

By

 

 

Name:

 

Name:

Title:

 

Title:

 


--------------------------------------------------------------------------------


SCHEDULE 1.8

COMPETING PHARMACEUTICAL COMPANIES

**


--------------------------------------------------------------------------------


SCHEDULE 1.10

COMPOUND SELECTION CRITERIA

**

**

  


--------------------------------------------------------------------------------


**

**

1.10-2


--------------------------------------------------------------------------------


 

**

**

1.10-3


--------------------------------------------------------------------------------


SCHEDULE 1.22

**

**

An Agreement compound shall meet the following criteria prior to designation by
the JRC as a  **:

**

1


--------------------------------------------------------------------------------


SCHEDULE 1.62

PHARMACOPEIA COMPOUNDS

**


--------------------------------------------------------------------------------


SCHEDULE 1.75

PRIMARY PROSECUTION COUNTRIES

**


--------------------------------------------------------------------------------


SCHEDULE 3.7

PROPOSED PHARMACOPEIA SUBCONTRACTORS

The following subcontractors have been proposed by Pharmacopeia for review and
approval by the JRC within sixty (60) days after the Effective Date.

**


--------------------------------------------------------------------------------


SCHEDULE 8.2

PHARMACOPEIA DISCLOSURE SCHEDULE

**


--------------------------------------------------------------------------------


EXHIBIT A

RESEARCH PLAN OUTLINE

**


--------------------------------------------------------------------------------